


Exhibit 10.1
To


Fineldo S.p.A.
Via della Scrofa, 64
00186 Roma


Ms. Franca Carloni


Mr. Andrea Merloni


Mr. Aristide Merloni


Ms. Maria Paola Merloni


Ms. Antonella Merloni




Milan, July 10, 2014
by hand


Dear Sirs:


Further to our discussions, we hereby propose the following agreement to you:


“Share Purchase Agreement


This Share Purchase Agreement (the “Agreement”) is entered into in Milan, by and
between


Fineldo S.p.A., a company incorporated under the laws of Italy and having its
registered office at Via della Scrofa, no. 64, Rome, Italy, registered in the
Register of Enterprises of Rome under no., and Tax code no., 01549810420,
represented herein by Mr. Gian Oddone Merli, duly authorized to execute this
Agreement pursuant to the resolution of the board of directors a copy of which
is attached hereto as Annex A (“Fineldo” or the “Seller”);


and


Whirlpool Corporation, a company incorporated under the laws of Delaware and
having its principal place of business at 2000 N. M-63 Benton Harbor, MI 49085
(USA), represented herein by Mr. Marc Bitzer, duly authorized to execute this
Agreement pursuant to the Secretary's Certificate attached hereto as Annex B
(the “Purchaser”).
            
(Fineldo and the Purchaser are also defined, collectively, as the “Parties” and
each of them, individually, as a “Party”).
    
WHEREAS


a)
Indesit Company S.p.A. is a joint stock company (società per azioni)
incorporated under the laws of Italy, with registered office at Viale Aristide
Merloni no. 47, 60044 - Fabriano - Ancona, Italy, VAT code and registration in
the Register of Enterprises of Ancona no. 00693740425 (having an authorized,
issued, and fully paid-in share capital of Euro 102,759,269.40, divided into
114,176,966 ordinary shares having a par value of Euro 0.90 each), the shares of
which are listed on the stock market organized and regulated by Borsa Italiana
S.p.A. (the “Target” or the “Company”);



b)
Fineldo is a holding company, controlled by Mr. Vittorio Merloni, born in
Fabriano (Ancona), on April 30, 1933, which owns no. 48,810,000 ordinary shares
of the Target, representing 42.749% of the authorized, issued and fully paid-in
share capital of the Target (the “Fineldo Shares”);



c)
the voting rights pertaining to Mr. Vittorio Merloni, as Controlling shareholder
of Fineldo, are currently exercised in his name and on his behalf by his son Mr.
Aristide Merloni, in his capacity as legal guardian (tutore legale) of Mr.
Vittorio Merloni;




1

--------------------------------------------------------------------------------




d)
the Company owns directly or indirectly the participations listed in Annex C in
the subsidiaries therein indicated (collectively, the “Existing Subsidiaries”)
and has full power and authority over the same;



e)
in addition to and simultaneously with the purchase of the Fineldo Shares set
forth hereunder, the Purchaser intends to purchase, in accordance with the
provisions of this Agreement:



(i)
no. 1,338,300 ordinary shares of the Target, representing 1.172% of the
authorized, issued, and fully paid-in share capital of the Target, which are all
of the shares owned directly and/or indirectly by Mr. Vittorio Merloni (the
“Vittorio Merloni Shares”);

(ii)
no. 254,840 ordinary shares of the Target, representing 0.223% of the
authorized, issued, and fully paid-in share capital of the Target, which are all
of the shares owned directly and/or indirectly by Ms. Franca Carloni, born in
Cagli (Pesaro), on May 31, 1933 (the “Franca Carloni Shares”);

(iii)
no. 250,840 ordinary shares of the Target, representing 0.220% of the
authorized, issued, and fully paid-in share capital of the Target, which are all
of the shares owned directly and/or indirectly by Mr. Aristide Merloni, born in
Rome, on September 4, 1967 (the “Aristide Merloni Shares”);

(iv)
no. 265,840 ordinary shares of the Target, representing 0.233% of the
authorized, issued, and fully paid-in share capital of the Target, which are all
of the shares owned directly and/or indirectly by Mr. Andrea Merloni, born in
Rome, on September 4, 1967 (the “Andrea Merloni Shares”);

(v)
no. 242,900 ordinary shares of the Target, representing 0.213% of the
authorized, issued, and fully paid-in share capital of the Target, which are all
of the shares owned directly and/or indirectly by Ms. Maria Paola Merloni, born
in Rome, on October 13, 1963 (the “Maria Paola Merloni Shares”);

(vi)
no. 276,030 ordinary shares of the Target, representing 0.242% of the
authorized, issued, and fully paid-in share capital of the Target, which are all
of the shares owned directly and/or indirectly by Ms. Antonella Merloni, born in
Rome, on July 31, 1965, (the “Antonella Merloni Shares”);

(vii)
no. 12,457,590 shares of the Target, representing 10.911% of the authorized,
issued, and fully paid-in share capital of the Target (the “Ester Merloni
Shares”, which are all of the shares owned by Ms. Ester Merloni, born in
Fabriano (Ancona), on July 30, 1922, and Fines S.p.A., a joint stock company
(società per azioni) incorporated under the laws of Italy, with registered
office at Viale Aristide Merloni, 47 - 60044 Fabriano (Ancona), VAT code and
registration in the Register of Enterprises of Ancona 01549820429) (“Fines”),
which, in turn, is Controlled by Ms. Ester Merloni).



For this purpose, on the date hereof, simultaneously with the execution of this
Agreement, the Purchaser has entered into a share purchase agreement (the
“Family SPA (A)”) with Ms. Franca Carloni, Mr. Aristide Merloni, Mr. Andrea
Merloni, Ms. Maria Paola Merloni, Ms. Antonella Merloni, Ms. Ester Merloni, and
Fines (all of such Persons and Mr. Vittorio Merloni are jointly referred to as
the “Family Sellers”), for the sale to the Purchaser of the Franca Carloni
Shares, the Aristide Merloni Shares, the Andrea Merloni Shares, the Maria Paola
Merloni Shares, the Antonella Merloni Shares and the Ester Merloni Shares
(collectively, together with the Vittorio Merloni Shares, the “Family Shares”).
It is currently contemplated that, immediately after the issuance of the Court
Authorization in accordance with Section 4.2(i), Mr. Vittorio Merloni will
adhere and become a party to the Family SPA (A) alongside the other Family
Sellers and will therefore sell to the Purchaser the Vittorio Merloni Shares
effective as of the closing thereunder;


f)
in addition to the purchase of the Fineldo Shares set forth hereunder and the
simultaneous purchase of the Family Shares set forth under the Family SPA (A) as
contemplated in recital e) preceding, the Purchaser intends to purchase, in
accordance with the provisions of this Agreement, also no. 5,027,731 shares of
the Target, representing 4.403% of the authorized, issued, and fully paid-in
share capital of the Target, which are all of the shares owned directly and/or
indirectly by Ms. Claudia Merloni, born in Rome, on February 20, 1965 (the
“Claudia Merloni Shares”). For this purpose, on the date hereof, the Purchaser
has entered into a share purchase agreement with Ms. Claudia Merloni with
respect to the Claudia Merloni Shares (the “Family SPA (B)”);



g)
Fineldo, as well as the Family Sellers and Ms. Claudia Merloni, have been long
standing shareholders of the Company, and have an extensive knowledge of its
business and its economic and financial conditions;



h)
the execution of this Agreement is contemplated by, and may only be made in
concert with, the Family (A) SPA and the Family (B) SPA executed on the date
hereof; and



i)
the Purchaser and the Seller - each on the basis of its own analysis,
evaluations and projections - are, respectively, willing to purchase, and
willing to sell, the Fineldo Shares pursuant to the terms and conditions
provided for in this Agreement.




2

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing, which represent a substantial
part of this Agreement, the Parties agree as follows.


Article 1
Certain Definitions


1.1 Certain Definitions. In this Agreement, and in the Recitals, Annexes, and
Schedules hereto, capitalized terms shall have the meanings ascribed to them
below or in other Sections of this Agreement.


“Accounting Principles”: means: (i) as for the Financial Statements other than
the Half-Year Financial Statements (both as defined below), the International
Financial Reporting Standards (IFRS) issued by the International Accounting
Standards Board (IASB) as interpreted by the International Financial Reporting
Interpretations Committee (IFRIC) and endorsed by the European Union
(collectively, the “IFRS”); and (ii) as for the Half-Year Financial Statements
(as defined below), the International Accounting Standard applicable to interim
financial reporting (IAS 34), as adopted by the European Union, in each case, as
in effect as of the time of approval by the Target’s board of directors of the
relevant Financial Statements.


“Affiliate”: means, with respect to any Person, any other Person that is
Controlled by, Controlling or under common Control with, the first Person.


“Agreement”: means this Agreement, including its Recitals herein and the Annexes
and Schedules hereto.


“Anticorruption Laws”: means the United States Foreign Corrupt Practices Act of
1977, as amended, the United Kingdom Bribery Act 2010, as amended, and any other
anticorruption or anti-bribery laws or regulations applicable to or with respect
to any Group Company.


“Annual Financial Statements”: means the Consolidated Financial Statements and
the Stand-alone Financial Statements (both as defined below).


“Antitrust Authorities”: means the European Commission, the Federal Antimonopoly
Service of Russia (Ôåäåðàëüíàÿ àíòèìîíîïîëüíàÿ ñëóæáà Ðîññèè), the Turkish
Competition Authority (Rekabet Kurumu), the Antimonopoly Committee of Ukraine
(Àíòèìîíîïîëüíèé êîì³òåò Óêðà¿íè) and any other antitrust authority with which
the Purchaser deems that a filing is required under applicable Law.


“Antitrust Filings”: means the merger control notifications to be filed with the
Antitrust Authorities.


“Average Net Financial Debt” means, with reference to any given date, the daily
average consolidated Net Financial Debt over the one-year period ending on such
date, determined in accordance with the Calculation Rules set forth in Schedule
1.1(a)(i).


“Average Net Working Capital” means, with reference to any given date, the
average of the 12 Net Working Capital amounts as of the last day of each of the
12 calendar months preceding such date, determined in accordance with the
Calculation Rules set forth in Schedule 1.1(a)(i).


“Business Day”: means any calendar day other than Saturday, Sunday, and any
other day on which credit institutions are authorized or required to close in
Milan (Italy) or New York City (U.S.A.).


“Calculation Rules”: means the principles, definitions, criteria, and rules set
forth in Schedule 1.1(a)(i) for the determination and calculation of (i) the Net
Financial Debt and (ii) the Net Working Capital.


“Clearance”: has the meaning set forth under Section 4.2(iv).


“Closing”: means the carrying out of the activities necessary, under applicable
Law, for the purchase and sale of the Fineldo Shares, free and clear of any
Encumbrance, the payment of the Purchase Price and, in general, the execution
and exchange of all documents and agreements and the performance and
consummation of all the obligations and transactions required to be executed,
exchanged, performed or consummated pursuant to Article 5 of this Agreement.


“Closing Average Net Financial Debt”: means the Average Net Financial Debt as at
the date falling 10 Business Days prior to the expected Closing Date, as
determined and calculated in accordance with the relevant Calculation Rules set
forth in Schedule 1.1(a)(i) and the provisions of Section 2.3.



3

--------------------------------------------------------------------------------




“Closing Average Net Working Capital”: means the Average Net Working Capital as
at the date falling 10 Business Days prior to the expected Closing Date, as
determined and calculated in accordance with the relevant Calculation Rules set
forth in Schedule 1.1(a)(i) and the provisions of Section 2.3.


“Closing Date”: shall mean the date when the Closing actually occurs pursuant to
Section 5.1.


“Consolidated Financial Statements”: means the consolidated annual financial
statements of the Company as of December 31, 2013, comprising the statement of
financial position, the income statement, the statement of comprehensive income,
the cash flow statement, the statement of changes in equity and the explanatory
notes, audited by Reconta Ernst & Young S.p.A. and approved by the board of
directors of the Company on March 21, 2014.


“Contracts, Undertakings, and Instruments”: means any contract, agreement,
arrangement, obligation, commitment, undertaking, understanding, transaction,
covenant, promise, note, indenture, deed, instrument or other act, of any kind
or nature whatsoever, whether oral or written.


“Data Room Documents”: means the documents listed in Schedule 1.1(a)(ii)
(including the questions raised in writing by the Purchaser during the due
diligence process and the relevant written answers provided by the Seller, the
Company or their advisors) and reproduced in full in the read-only DVDs attached
hereto as Schedule 1.1(a)(iii) which have been made available for on-screen
review to the Purchaser and its advisors in the period from April 18 to June 27,
2014, in the “PJ LAB” virtual data room set up by RR Donnelley Venue on behalf
of the Seller.


“EHS Laws”: means any Laws relating to (i) the control of any actual and/or
potential pollution and/or the protection of the Environment, (ii) the
generation, handling, treatment, storage, disposal, release, remediation and/or
transportation of Hazardous Materials, (iii) the exposure to Hazardous
Materials, and/or (iv) any health and safety matters.


“Encumbrance”: means any security interest, pledge, mortgage, lien, charge,
encumbrance or restriction on the use, voting or transfer, usufruct, security or
enjoyment right (diritto di garanzia o di godimento), sequestration, deed of
trust, assignment, freeze, privilege, expropriation, seizure, attachment, claim,
opposition, covenant, obligation (including propter rem), burden, limitation,
restriction, reservation of title, option, right of first refusal, right of
pre-emption, right of set off, right to acquire, other similar restriction or
any other third-party right (including in-rem right “diritto reale”, in-rem
burden “onere reale”, and contractual rights) or interest, statutory or
otherwise, of any kind or nature whatsoever, however created or arising,
including by any Contracts, Undertakings, and Instruments, or any other
Contracts, Undertakings, and Instruments having, or aimed at creating, the same
or similar effects, as the context may require.


“Environment”: means fauna and flora, natural resources and wildlife, any
organisms (including individuals), ecosystems, health and safety, and any of the
media of air, water and land, whether above or below ground, indoor or outdoor,
and wherever occurring, and any other meaning given to “Environment” under any
EHS Law.


“Escrow Account”: means the account in the name of the Purchaser to be opened
with the Escrow Agent prior to the Closing Date in accordance with the
provisions of the Escrow Agreement for the purposes set forth in Section 3.5.


“Escrow Agent”, “Escrow Agreement”, and “Escrow Amount”: have the meaning set
forth under Section 3.5.


“EU Pre-notification Phase”: means the contacts with the European Commission
aimed at discussing the scope of the information to be provided in the merger
control notification to be filed with the European Commission.


“Financial Statements”: means the Annual Financial Statements, the Half-Year
Financial Statements, the Q1 Interim Report and the Q3 Interim Report.


“Government Official”: means any: (i) employee or official of a Governmental
Authority or instrumentality of a Governmental Authority and/or a state-owned or
controlled enterprise or public international organization (e.g., the World
Bank); (ii) political party or party official; or (iii) candidate for political
office.


“Governmental Authority”: means any (international, foreign, national, European,
federal, state, regional, provincial or local) legislative, judicial, executive,
administrative, governmental, regulatory entity or any department, commission,
board, agency, bureau, official thereof or any other regulatory or stock
exchange authority (including Consob and Borsa Italiana S.p.A.).


“Group Companies”: means, collectively, the Target and the Subsidiaries.

4

--------------------------------------------------------------------------------






“Half-year Financial Statements”: means the interim condensed consolidated
financial statements of the Company as of June 30, 2014, including the income
statement, the statement of comprehensive income, the balance sheet, the cash
flow statement, the consolidated statement of changes in equity and the
explanatory notes, to be approved by the board of directors of the Company, and
subjected to a limited audit by Reconta Ernst & Young S.p.A.


“Hazardous Material”: means (i) any hazardous or toxic substances, materials,
chemicals, wastes or constituents and any pollutants or contaminants (including
petroleum or petroleum-derived substances or materials and asbestos or
asbestos-containing substances or materials) and (ii) any other substance or
material, in whatever form (including liquids, solids, gases, ions, living
organisms, heat, vibration, noise, and other radiation), which, whether alone or
in combination with other substances or materials, (x) may be toxic, hazardous,
harmful or damaging to human health or the Environment, or (y) is defined,
listed, identified or regulated as hazardous, toxic or dangerous, or as
pollutant or contaminant, under any EHS Law.


“ICC”: means the Italian civil code, as approved by Royal Decree no. 262 of
March 16, 1942, as subsequently amended and supplemented.


“Interim Period”: has the meaning set forth under Section 6.1.


“Law”: means any international, national, federal, state, regional, provincial
or local law, statute, ordinance, rule, regulation, code, order, judgment,
injunction or decree.


“Liabilities”: means any liabilities, obligations, covenants, undertakings,
indebtedness, responsibilities, and any other balance sheet, off balance sheet
or other liability of any kind or nature (whether absolute, accrued, current,
actual, deferred, due or reasonable likely to become due, potential, contingent,
quantified, disputed, asserted or unasserted, known or unknown, required or not
to be reflected in the financial statements or in the footnotes thereto, or
otherwise).


“Litigations and Claims”: means any civil, administrative, criminal, judicial,
governmental, Tax, labor or other suit, litigation, arbitration, action, cause
of action, demand, petition, notice, claim, dispute, complaint, opposition,
investigation, inspection, prosecution, access order, information request,
verification, audit, assessment, inquiry, hearing or proceedings of any kind or
nature whatsoever (whether by or before any Governmental Authority, judicial
authority, court or arbitrators or otherwise), including any extrajudicial
Litigations and Claims.


“Loss”: means any and all losses (including losses of or shortfall in profits,
earnings, income or revenues), decreases in the value of the shares of the
Target or any of the Company and the Subsidiaries, damages, Liabilities,
Litigations and Claims, orders, injunctions, assessments, judgments, writs,
rulings, binding arbitrations, arbitral or other awards, measures, decisions,
fines, prejudices, interests, penalties, deficiencies, write-offs, write-downs,
shortfalls, including for the avoidance of doubt any “sopravvenienze passive”,
“plusvalenze passive”, “insussistenze”, and “minusvalenze d'attivo”, payments,
costs or expenses of whatever nature or kind (including out-of-pocket expenses,
and accountants’, consultants’, experts’ and attorney’s fees, cost or expenses
for the defense of, or otherwise deriving or resulting from, arising out of, in
connection with, with respect to or relating to, any Litigations and Claims,
orders, injunctions, assessments, judgments, writs, rulings, binding
arbitrations, arbitral or other awards, measures or decisions incident to any of
the foregoing).


“Material Adverse Effect”: means any material adverse change or effect on, in or
with respect to any of the business, operations, conditions (financial,
economic, trading or otherwise), assets, liabilities, permits, authorizations,
Contracts, Undertakings and Instruments, rights, properties, net worth, cash
flow or result of operations or prospects of the Target and the Subsidiaries
taken as a whole, other than any change or effect directly resulting from (i) a
downturn/disruption of the global economy generally or of the global financial,
banking or securities markets or of the industry in which the Target and the
Purchaser carry out their business; (ii) the enactment of any provision of Law
of general application by any competent Governmental Authority, after the date
of execution of this Agreement (to the extent that any such downturn/disruption
under (i) above or enactment under (ii) above does not disproportionately
adversely affect the Target or its Subsidiaries as compared to similarly
situated competitors of the Target); or (iii) the public announcement of the
transactions contemplated in this Agreement.


“Merloni Directors”: means Ms. Franca Carloni, Mr. Aristide Merloni, Mr. Andrea
Merloni, Ms. Maria Paola Merloni, and Ms. Antonella Merloni.


“Mutual Closing Conditions”: means the Closing conditions set forth in Section
4.2.


“Person”: means any individual, corporation, partnership, firm, association,
unincorporated organization or other entity.



5

--------------------------------------------------------------------------------




“Provisional Purchase Price”: has the meaning set forth under Section 2.2.


“Purchase Price”: has the meaning set forth under Section 2.2.


“Purchaser’s Closing Conditions”: has the meaning set forth under Section
4.1(a).


“Q1 Interim Report”: means the unaudited interim report on operations of the
Company and the Subsidiaries as of March 31, 2014, including the income
statement, the statement of comprehensive income, the balance sheet, the cash
flow statement and the consolidated statement of changes in equity, approved by
the board of directors of the Company and disclosed to the public on May 7,
2014.


“Q3 Interim Report”: means the unaudited interim report on operations of the
Company and the Subsidiaries as of September 30, 2014, including the income
statement, the statement of comprehensive income, the balance sheet, the cash
flow statement and the consolidated statement of changes in equity, to be
approved by the board of directors of the Company.


“Reference Average Net Working Capital”: means, with reference to any given
date, the Average Net Working Capital as at the date falling 1 (one) year before
such date, as determined and calculated in accordance with the relevant
Calculation Rules set forth in Schedule 1.1(a)(i) and the provisions of Section
2.3.


“Reference Closing Average Net Financial Debt”; has the meaning set forth under
Section 2.2.


“Reference Closing Average Net Working Capital”: means the Average Net Working
Capital as at the date falling 1 (one) year before the date falling 10 Business
Days prior to the expected Closing Date, as determined and calculated in
accordance with the relevant Calculation Rules set forth in Schedule 1.1(a)(i)
and the provisions of Section 2.3.


“Related Party”: means (i) the Persons identified as such, with respect to the
Company and/or any of the Subsidiaries, pursuant to Consob Regulation, no.
17221/2010, as amended; and (ii) to the extent they are not already included in
item (i), any of the Seller, the Family Sellers, their respective spouses,
relatives and in-laws (parenti e affini), their and their respective spouses’
and relatives’ and in-laws’ (parenti e affini) Affiliates, as applicable.


“Relevant Percentage”: means 48%.


“Relevant Proceedings”: means the investigation conducted by the French
Competition Authority in the white and brown goods’ sector, which resulted in a
dawnraid of a Group Company in France on October 17, 2013, including any
decision that may be adopted by the French Competition Authority in the context
of this investigation or by any competent court or other Governmental Authority
in connection therewith (including any appeal) and any damage claim which may be
brought before commercial courts by third parties in connection therewith, as
well as any investigation, activity or action arising out of, or in connection
with, similar allegations, in any jurisdiction.


“Securities”: means (i) all shares, quotas, and equity securities of any class
or other stock or interest representing or relating to a company’s capital,
instruments as defined at article 1, paragraph 6-bis, of the Unified Financial
Act, any financial participating interests (strumenti finanziari partecipativi,
including those issued pursuant to articles 2346 or 2349 of the ICC) or other
interests or securities of any nature or kind whatsoever issued by a company or
separate assets, having an equity or hybrid nature, special rights to
shareholders or quotaholders (including pursuant to article 2468, paragraph 3,
of the ICC) or any similar rights even if not represented by a certificate or
instrument; (ii) all underwriting rights, option or subscription or conversion
or exchange rights, stock options, warrants, convertible bonds or debentures,
and any other right or financial instruments or securities (equity, debt or
otherwise) that may be converted into, exchanged or exercisable for, or give any
other right (immediately or in the future, conditionally or otherwise) to
underwrite, subscribe for, purchase, acquire or hold, or acquire any right on,
or enabling potential access to, or giving any rights generally inuring to, the
instruments and rights enumerated under this point or point (i) above; and (iii)
any right or entitlement on, deriving or resulting from, arising out of, in
connection with, with respect to or relating to, the instruments and rights
enumerated under (i) or (ii) above, including voting, governance, pre-emption
rights or any other similar rights.


“Social Shock Absorbers Decrees”: means the formal decrees/authorizations of the
competent Governmental Authority approving all the social shock absorbers
(”ammortizzatori sociali”) requested and to be requested by the Company as
reflected in the Data Room Documents (including the CIGS “Cassa integrazione
straordinaria” due to termination of business and reorganization, the CIGD
“Cassa integrazione in deroga,” and the CDS “Contratti di solidarietà”).


“Special Indemnity”: means the Relevant Proceedings Special Indemnity.

6

--------------------------------------------------------------------------------






“Stand-alone Financial Statements”: means the separate annual financial
statements of the Company as of December 31, 2013, comprising the statement of
financial position, the income statement, the statement of comprehensive income,
the cash flow statement, the statement of changes in equity and the explanatory
notes, audited by Reconta Ernst & Young S.p.A. and approved in draft form by the
board of directors of the Company on March 21, 2014, and in final form by the
shareholders of the Company at the shareholders’ meeting held on May 7, 2014.


“Subsidiaries”: means the companies Controlled by the Target either directly or
through one or more other Controlled companies, including the Existing
Subsidiaries listed in Annex C.


“Tax”: means any international, national, federal, state, regional, provincial,
or local income, gross receipts, levies, license, payroll, employments, excise,
severance, stamp, occupation, customs duties, capital stock, franchise,
termination indemnities, profits, withholding, social security, health
insurance, welfare, unemployment, disability, real property, personal property,
sales, use transfer, registration, value added, estimated, or other tax or
charges of similar nature imposed by any Governmental Authority or, in any
event, due under any applicable Law and any additions to tax, fines or penalties
payable in connection therewith.


“Tax Return” means any report, return, filing, declaration, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Trademark”: means all trademarks, trade, business or company names, trademark
applications, corporate names, service marks, service names, brand names, logos,
designs, domain names, phrases and other identifications (in each case whether
registered or unregistered, capable of registration or not, and including any
applications to register any of the foregoing or right to apply for the same and
any re-examinations, re-issues, renewals, extensions, and continuations thereof,
related contractual rights, enjoyed pursuant to the Law or to registration
and/or resulting from the use).


“Unified Financial Act”: means the Italian legislative decree dated February 24,
1998, no. 58, as amended and supplemented.


1.2 Interpretative Rules. Unless otherwise expressly provided, for the purposes
of this Agreement the following rules of interpretation shall apply.


(a) Interpretation. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favouring or
disfavouring any Party by virtue of the authorship of any provisions of this
Agreement.


(b) Gender and number. Any reference in this Agreement to a gender shall include
all genders, and defined words imparting the singular number only shall include
the plural and vice versa.


(c) Headings. The division of this Agreement into Articles, Section and other
subsections and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing this Agreement.


(d) Sections and Articles. All references in this Agreement to any “Section”
and/or any “Article” are to the corresponding Section and/or Article,
respectively, of this Agreement, unless otherwise specified.


(e) Control. The term “Control” has the meaning ascribed to it in article 93 of
the Unified Financial Act, and the words “Controlling” and “Controlled” shall be
construed accordingly.


(f) Annexes and Schedules. The Annexes and Schedules attached to this Agreement
shall be, and shall be construed as an integral part of this Agreement.


(g) Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement to
the specific or similar items or matters immediately following it.


1.3 Annexes. The following Annexes are attached to, and incorporated in, and
form part of, this Agreement:


•
Annex A: Fineldo’s representative powers;

•
Annex B: Purchaser’s representative powers;

•
Annex C: List of Existing Subsidiaries.




7

--------------------------------------------------------------------------------




1.4 Schedules. The following Schedules are attached to, and incorporated in, and
form part of, this Agreement:


•
Schedule 1.1(a)(i): Calculation Rules;

•
Schedule 1.1(a)(ii): Index of Data Room Documents;

•
Schedule 1.1(a)(iii): DVDs containing copy of Data Room Documents;

•
Schedule 3.3(a)(i): Form of resignation of director;

•
Schedule 3.3(a)(ii): Form of resignation of statutory auditor;

•
Schedule 3.5: Form of Escrow Agreement;

•
Schedule 5.2(a)(iii)(3): Form of resignation of director;

•
Schedule 3.3(a)(iii)(4): Form of resignation of statutory auditor;

•
Schedule 7.5.2(c): Average net debt statement

•
Schedule 7.5.5(e): Group Company NOLs



Article 2
Sale and Purchase of the Fineldo Shares; Calculation of the Purchase Price


2.1 Sale and purchase of the Fineldo Shares. Upon the terms and subject to the
conditions of this Agreement, the Seller hereby undertakes to sell and transfer
to the Purchaser the Fineldo Shares, free and clear from any Encumbrance, and
the Purchaser hereby undertakes to purchase and acquire from the Seller,
effective as of the Closing Date and upon the consummation of the Closing, the
Fineldo Shares, free and clear from any Encumbrance, in consideration of the
Purchase Price.


2.2 Purchase Price. Subject to the last paragraph of this Section 2.2, the
purchase price for all of the Fineldo Shares has been agreed by the Parties to
be Euro 536,910,000 (five-hundred and thirty-six million and nine-hundred and
ten thousand) (the “Provisional Purchase Price”). The Parties mutually
acknowledge and agree that the Provisional Purchase Price has been determined on
the assumptions that (x) the Closing Average Net Financial Debt will be equal to
Euro 627 million (the “Reference Closing Average Net Financial Debt”) and (y)
the Closing Average Net Working Capital will be equal to the Reference Closing
Average Net Working Capital. The Provisional Purchase Price, which is based on
the above-mentioned assumptions and shall be subject to the adjustment set forth
in Section 2.3, would entail a price per each of the Fineldo Shares equal to
Euro 11 (eleven).


The Provisional Purchase Price shall be adjusted, downwards or upwards, prior to
the Closing in accordance with Section 2.3 based on the Closing Average Net
Financial Debt, the Reference Closing Average Net Working Capital and the
Closing Average Net Working Capital (the Provisional Purchase Price as
subsequently so adjusted, the “Purchase Price”).


2.3 Calculation of Purchase Price.


(a) For the purpose of determining the Closing Average Net Financial Debt, the
Closing Average Net Working Capital, the Reference Closing Average Net Working
Capital and, as a result thereof, the amount of the Purchase Price (to be
calculated in accordance with Section 2.3(b)):


(i)
the Parties shall, within 30 days of the date hereof, instruct the Target’s
auditing firm, i.e., Reconta Ernst & Young S.p.A. (the “Auditor”), by way of an
engagement letter on behalf and in the interest of both the Parties, to carry
out the following activities, with the relevant fees and expenses of the Auditor
being borne equally by the Parties:



a.
upon written request of either of the Parties, calculate in accordance with the
applicable Calculation Rules set forth in Schedule 1.1(a)(i), the Average Net
Financial Debt, the Average Net Working Capital and the Reference Average Net
Working Capital as at a reference date indicated by the relevant Party and
deliver to the Parties, within 15 Business Days of such request, a statement
setting forth the results of such calculation (such statement, the “Auditor
Report”);



b.
be available to discuss with the Parties and/or their respective advisors the
contents of the Auditor Report and provide any clarifications and explanations
reasonably requested by the Parties and their respective advisors in relation
thereto;



c.
following the Auditor’s receipt of a written notice by either Party informing
the Auditor of the contemplated Closing Date, calculate, as of a date falling 10
Business Days prior to such Closing Date, the Closing Average Net Financial
Debt, the Closing Average Net Working Capital and the Reference Closing Average
Net Working Capital in accordance with the Calculation Rules set forth in
Schedule 1.1(a)(i) and timely prepare, issue and deliver to the Parties on the
date falling 5 Business Days before the Closing Date, a written certificate (the
“Closing Certificate”) setting forth the Auditor’s determination of (w) the
Closing Average Net Financial Debt calculated in accordance


8

--------------------------------------------------------------------------------




with the Calculation Rules set forth in Schedule 1.1(a)(i), (x) the Closing
Average Net Working Capital, calculated in accordance with the Calculation Rules
set forth in Schedule 1.1(a)(i), (y) the Reference Closing Average Net Working
Capital, calculated in accordance with the Calculation Rules set forth in
Schedule 1.1(a)(i), and (z) the resulting amount of the Purchase Price
calculated in accordance with Section 2.3(b). The Auditor shall act as a
technical expert (perito contrattuale) but not as an arbitrator (arbitratore)
and shall make a determination of the three above items based on its technical
expertise, strictly based on the Calculation Rules set forth in Schedule
1.1.(a)(i) and, as for the Purchase Price, the provisions of Section 2.3(b). The
determinations by the Auditor set forth in the Closing Certificate shall be
final, conclusive and binding upon the Seller and the Purchaser, except in the
event of a mathematical error;


(ii)
the Seller shall (A) procure that the Auditor is provided with all relevant
information and is granted regular access to all relevant books, records, and
other relevant documentation of the Group Companies and to the relevant
personnel of the Group Companies as necessary for the Auditor in order to carry
out its tasks as contemplated in the preceding clauses and (B) cooperate with
the Auditor in connection with all of the above and comply with all reasonable
requests made by the Auditor in connection with the carrying out of its duties
in accordance with the terms of the Auditor’s instructions;



(iii)
the Seller shall keep the Purchaser and its advisors regularly informed of the
activities of the Auditor and procure that the Purchaser and its advisors, upon
reasonable request, are granted access to any relevant information and
documentation necessary for them to be able to examine and review the contents
of the Periodic Reports and discuss the same with the Auditor and the Purchaser,
as the case may be.



(b) The Purchase Price payable by the Purchaser to the Seller at the Closing
pursuant to Section 5.2(b)(i) shall be equal to the Provisional Purchase Price
plus the Adjustment Amount (it being understood, for the avoidance of doubt,
that if the Adjustment Amount is a negative number, such number shall be
deducted from the Provisional Purchase Price). “Adjustment Amount” means the
result of the following calculation:


(i) the Reference Closing Average Net Financial Debt; minus


(ii) the Closing Average Net Financial Debt; minus


(iii) the Reference Closing Average Net Working Capital; plus


(iv) the Closing Average Net Working Capital,


provided, however, that:


(A)
in case the result of the above calculation (whether a positive or negative
amount) is lower than or equal to €10 million, such result shall be disregarded
and the Purchase Price hereunder shall remain equal to the Provisional Purchase
Price; whereas



(B)
in case the result of the above calculation (whether a positive or negative
amount) is higher than €10 million, the Adjustment Amount hereunder shall be
equal to the excess over €10 million.



Article 3
Pre - Closing Actions


3.1 Antitrust Filings. (a) Subject to compliance by Fineldo with the obligations
set forth under Section 3.1(c) below, (i) the Purchaser shall start the EU
Pre-Notification Phase as soon as practicable after the date of this Agreement,
and subsequently file the formal merger control notification with the European
Commission as soon as practicable thereafter, and (ii) no later than 15 Business
Days after the execution of this Agreement, the Purchaser shall file the merger
control notifications with the other Antitrust Authorities.


(b) The Purchaser shall submit to Fineldo a draft of the Antitrust Filings at
least 4 (four) Business Days prior to making any such filing (it being
understood that business secrets, competitively sensitive information and other
privileged or confidential information may be deleted and not be disclosed to
Fineldo). Fineldo will promptly review the aforesaid document(s) and may provide
its comments, if any, to the Purchaser, which shall take any reasonable comments
into due account.


(c) Fineldo shall, and shall cause the Company and the Subsidiaries to, (i)
assist in good faith the Purchaser in the preparation of the Antitrust Filings
and provide any reasonable assistance requested by the Purchaser in order to
satisfy requests for information

9

--------------------------------------------------------------------------------




made by the Antitrust Authorities, and (ii) promptly furnish the Purchaser with
all information, documents, and data, reasonably required or useful in
connection with the above Antitrust Filings. After the making of the Antitrust
Filings with the Antitrust Authorities, the Purchaser shall keep Fineldo
informed about any material development in the processing of the Antitrust
Filings, provided however that the Purchaser shall have no obligation to
disclose any business secrets, competitively sensitive information or other
privileged or confidential information in connection therewith.


3.2 Cooperation. In addition to any other obligation set forth under this
Agreement, the Parties shall use their best efforts to take any other reasonable
action necessary, proper or advisable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated by this
Agreement).


3.3 Resignation of Directors and Statutory Auditors and Shareholders’ Meeting.


Upon written request of the Purchaser, the Seller shall:


(a) (i) procure that the directors of the Company included in the slate of
candidates filed or voted by, or appointed with the
favorable vote of, any of Fineldo and/or the Family Sellers, other than the
current chairman and chief executive officer of the Company, resign from their
office effective as of the Closing and waive any right or claim, for
compensation, or any other ground, against the Company, by way of resignation
letters in the form of Schedule 3.3(a)(i); and (ii) use its best effort to cause
the effective and alternate statutory auditors of the Company included in the
slate of candidates filed or voted by, or appointed with the favorable vote of,
any of Fineldo and/or the Family Sellers to resign from their office effective
as of the Closing and waive any right or claim, for compensation, or any other
ground, against the Company, by way of resignation letters in the form of
Schedule 3.3(a)(ii);


(b) procure that on the third Business Day following the day on which the later
of the Clearance and the Court Authorization has been issued (unless waived in
accordance with the terms of this Agreement), the board of directors of the
Company publish a notice of call of an ordinary shareholders’ meeting of the
Company, to be held within 40 days of such notice of call, for the appointment
of a new board of directors of the Company and, to the extent any statutory
auditor resigned, new statutory auditors (the “Shareholders’ Meeting”);


(c) in accordance with the instructions of the Purchaser, timely submit slates
of candidate directors and, to the extent any statutory auditor resigned,
statutory auditors to be appointed at the Shareholders’ Meeting (such candidates
designated by the Purchaser, respectively, the “New Directors” and the “New
Statutory Auditors”).


3.4 Court Authorization. The Parties acknowledge that it is the Purchaser’s
expectation and assumption and the Purchaser is relying on the fact that (i) the
application for Court Authorization (as defined below) be submitted to the Court
of Ancona by July 14, 2014, (ii) it is reasonably expected that the Court
Authorization be obtained by July 31, 2014, (iii) the Seller diligently,
efficiently, and carefully manage the relevant proceeding (including by timely
providing the Court of Ancona with requested data and information, if any). The
Seller undertakes to keep the Purchaser abreast of such proceeding and, within
the limits provided for by applicable law (if any), to carry out good faith
discussions with the Purchaser with respect to the management of such proceeding
(including with respect to any issue that may have an impact on the timing
and/or the positive outcome of such proceeding.


3.5 Escrow Agreement. At least 5 (five) Business Days before the Closing Date,
Fineldo and the Purchaser shall enter into an escrow agreement with Intesa
Sanpaolo S.p.A. or, if such first bank is not available, with Banca Nazionale
del Lavoro S.p.A. or, if such second bank is not available, with UniCredit
S.p.A. or, if such third bank is not available, with a bank of international
standing as may be agreed upon by the Parties, or in case of disagreement of the
Parties, as selected by the President of the Court of Milan upon request of
either of the Parties (the “Escrow Agent”) substantially in the form set out in
Schedule 3.5, subject to any amendments that may be agreed upon in writing by
the Parties and the Escrow Agent in light of reasonable comments of the Escrow
Agent (the “Escrow Agreement”), contemplating that a portion of the Purchase
Price equal to Euro 53,691,000 (fifty-three million and six hundred and
ninety-one thousand) (the “Escrow Amount”) shall be put in escrow in the Escrow
Account with the Escrow Agent on the Closing Date and shall be kept by the
Escrow Agent thereafter in accordance with the terms of the Escrow Agreement in
order to secure Fineldo’s payment obligations to the Purchaser hereunder in
respect of Sections 9.1 and 9.7.


3.6 Social Shock Absorbers Decrees. The Seller shall, and shall procure that the
Company shall, keep the Purchaser informed with respect to the request and
issuance of the Social Shock Absorbers Decrees, and any related proceedings.



10

--------------------------------------------------------------------------------






Article 4
Conditions Precedent to the Closing


4.1 Conditions precedent in favor of the Purchaser. (a) In addition to the
Mutual Closing Conditions, the obligation of the Purchaser to proceed with the
Closing is subject to the satisfaction, unless waived in writing by the
Purchaser (at its sole and absolute discretion) in whole or in part, of the
conditions precedent provided below (the “Purchaser’s Closing Conditions”):


(i)    Truthfulness of the representations and warranties. The representations
and warranties of the Seller (set forth under Article 7 below), shall be true,
correct, and accurate in any and all respects, as of the date of this Agreement
and on any date thereafter up to and including the Closing Date, except for such
untruthfulness, incorrectness or inaccuracy that would not, individually or in
the aggregate, give rise to indemnification obligations of the Seller in light
of the limitations set forth in Section 9.2(b).


(ii)    Compliance with covenants and obligations. The Seller shall have
complied in any and all respects with its covenants and obligations under
Sections 2.3(a)(ii) and 6.1 and shall have complied in all material respects
with its other covenants and obligations under this Agreement, provided that the
Purchaser has complied in all material respects with its covenants and
obligations under this Agreement.


(iii)    Absence of a Material Adverse Effect. No fact, event, act, omission or
circumstance shall have occurred, or may reasonably be expected to occur, which,
either individually or in the aggregate, has resulted, or may reasonably be
expected to result in, a Material Adverse Effect.


(iv)     Family Shares. The closing of the sale and transfer of all of the
Family Shares in favor of the Purchaser pursuant to the Family SPA (A) shall
occur on the Closing Date simultaneously with the Closing.


(v)     Claudia Merloni Shares. The closing of the sale and transfer of all of
the Claudia Merloni Shares in favor of the Purchaser pursuant to the Family SPA
(B) shall have occurred on or before the Closing Date.


(vi)    Interim Period. The Target and the Subsidiaries shall have acted in
accordance with the contents of the provisions of Section 6.1(c) and none of the
Target and the Subsidiaries shall have approved, carried out, undertaken or
agreed to carry out any of the actions or transactions set forth in Section
6.1(d), except for any such actions or transactions that, individually or in the
aggregate (a) do not have a value (including for the avoidance of doubt the
value of the assets or properties that are the subject matter of Encumbrances)
in excess of Euro 10 (ten) million, and (b) would not result, into a Loss to the
Purchaser and/or any Group Company in excess of Euro 10 (ten) million.


(vii)    No default under financing agreements. As of the Closing Date no event
or circumstance shall be outstanding which constitutes (or, with the expiry of a
grace period, the giving of notice, the making of any determination or any
combination of any of the foregoing, would constitute) a default, acceleration
or termination event (however described) under any financing or derivative
agreement or instrument which is binding on the Target and/or any of the
Subsidiaries or to which its (and/or any of the Subsidiaries’) assets are
subject (including any agreement or instrument relating to: (a) the USD
330,000,000 bond issued in September 2004 by Indesit Company Luxembourg S.à
r.l., guaranteed by the Company; (b) the Euro 300,000,000 fixed-rate Eurobond
issued by the Company, listed on the Luxembourg Stock Exchange, guaranteed by
Indesit Company Luxembourg S.à r.l.; (c) the multicurrency revolving loan
agreement entered into by certain Group Companies for an aggregate amount of
Euro 400,000,000 and guaranteed by the Company; (d) the loan agreement executed
in December 2010 by the Company and Indesit Company Luxembourg S.à r.l. Lux, as
co-borrowers, with the European Investment Bank for an amount of Euro
75,000,000; and (e) the securitization program implemented by the Company and
Indesit Company France S.A.); and Fineldo shall have delivered to the Purchaser
at the Closing a written statement executed by the Chief Financial Officer or
the auditing firm of the Target certifying the above;


(b)    Failure of Purchaser’s Closing Conditions. Without prejudice to article
1359 of the ICC, if any of the Purchaser’s Closing Conditions is not satisfied
at any of the relevant reference dates, then the Purchaser shall have the right,
in addition to any other applicable rights, powers and remedies: (i) to
terminate this Agreement by providing written notice to the Seller, in which
case the Parties shall have no further rights or obligations under this
Agreement, except those that may have arisen in connection with or by virtue of
any breach of the terms and conditions of this Agreement; or (ii) to waive in
writing any of the Purchaser’s Closing Conditions at or prior to the Closing
Date and proceed to the Closing.



11

--------------------------------------------------------------------------------




4.2 Conditions precedent in favor of the Purchaser and Fineldo. The obligation
of the Purchaser and the Seller to proceed with the Closing is subject to the
satisfaction, unless waived in writing by both the Purchaser and the Seller, of
the conditions precedent provided herein below:


(i) Guardianship approvals. The Court of Ancona shall have authorized Mr.
Aristide Merloni, in his capacity as legal guardian (tutore legale) of Mr.
Vittorio Merloni (Controlling shareholder of the Seller), to: (x) attend a
shareholders’ meeting of the Seller called to approve the sale of the Fineldo
Shares to the Purchaser, pursuant to Article 23 of the Fineldo’s by-laws; and
(y) vote in favor of the sale of the Fineldo Shares to the Purchaser and the
consummation of the transactions contemplated by this Agreement, according to
the terms and conditions set forth under this Agreement (the “Court
Authorization”).


(ii)    Adverse Law.     No applicable Law shall have been enacted that would
make illegal or invalid or otherwise prevent the consummation of the transaction
contemplated by this Agreement.


(iii)    Adverse Proceedings. No preliminary or permanent injunction or other
order, decree or ruling shall have been issued by a court of competent
jurisdiction or other Governmental Authority that would make illegal or invalid
or otherwise prevent the consummation of the transaction described in this
Agreement.


(iv)    Antitrust approvals. The transactions contemplated by this Agreement
shall have been authorized, approved, cleared, or exempted (as the case may be),
or any applicable waiting periods (or any extension thereof) shall have expired
or been terminated, thereby authorizing the concentration and the sale and
purchase of the Fineldo Shares and the other transactions contemplated by this
Agreement, in any case without any conditions, orders, undertakings,
commitments, obligations, prescriptions, measures, requirements, remedies or any
other provisions being indicated or imposed on any of the Purchaser, the
Company, the Subsidiaries or their respective Affiliates (except for those that
the Purchaser may accept in writing) (each such authorizations, approvals,
clearances, exemptions, expiration or termination of such waiting period is
herein referred to as the “Clearance”) by any Antitrust Authority in accordance
with applicable Law.
    
Notwithstanding anything to the contrary in this Agreement, the Purchaser (and
its Affiliates) shall in good faith take into consideration, but shall have no
obligation to offer negotiate, accept and/or agree with any Antitrust
Authorities, any conditions, orders, undertakings, commitments, obligations,
prescriptions, measures, requirements, remedies or any other provisions
indicated, requested, imposed or suggested (also informally) by any Antitrust
Authority.


Article 5
The Closing


5.1 Date and place of Closing. Subject to the conditions precedent set forth in
Article 4 above, the Closing shall take place at the offices of Cleary Gottlieb
Steen & Hamilton LLP, Via San Paolo n. 7, Milan, Italy, at 10:00 am (CET), on
(i) the date of the Shareholders’ Meeting to be called pursuant to Section 3.3
(b), or, if so requested by the Purchaser, (ii) the 12th Business Day following
the day on which the later of the Clearance and the Court Authorization has been
granted, or such other date as may be agreed in writing by the Seller and the
Purchaser.


5.2 Actions at Closing. In addition to any other action to be taken pursuant to
this Agreement, on the Closing Date:


(a)
Actions by Seller.



Fineldo shall:


(i)
simultaneously with the irrevocable instructions of the Purchaser pursuant to
Section 5.2(b)(i), (A) transfer the Fineldo Shares, free and clear of any
Encumbrance, to the Purchaser on the Purchaser’s account that the Purchaser
shall have communicated to the Seller in writing at least 4 (four) Business Days
before the Closing (the “Purchaser Account”) (including by giving irrevocable
instructions to the respective “intermediary” with whom Fineldo holds the
account where the Fineldo Shares are registered, to: (x) transfer the Fineldo
Shares to the Purchaser Account; and (y) communicate to Monte Titoli S.p.A. the
transfer of the Fineldo Shares to the aforesaid Purchaser Account) and (B)
deliver to the Purchaser a communication of an “intermediary”, as defined at
article 79-quater of the Unified Financial Act, evidencing receipt by the
intermediary of the irrevocable instructions mentioned under (A) above;



(ii)
should the Closing take place on the date of the Shareholders’ Meeting, attend
the Shareholders’ Meeting and vote in favor of the appointment of the New
Directors and the New Statutory Auditors;




12

--------------------------------------------------------------------------------




(iii)
should the Closing take place prior to the date of the Shareholders’ Meeting,



(1)     procure that the directors of the Company, other than the current
chairman and chief executive officer of the Company and the Merloni Directors,
included in the slate of candidates filed or voted by, or appointed with the
favorable vote of, any of Fineldo and/or the Family Sellers, resign from their
office on the Closing Date, effective as of the Closing, and waive any right or
claim, for compensation, or any other ground, against the Company, by way of
resignation letters in the form of Schedule 5.2(a)(iii);


(2)     procure that the board of directors of the Company appoint as directors
of the Company, pursuant to article 2386 of the ICC, the persons designated by
the Purchaser (and communicated to the Seller at least 4 (four) Business Days
before the Closing Date) in lieu of the directors that resigned pursuant to
point (1) above;


(3) procure that, further to completion of the actions and transactions set
forth under points (1), and (2), above, the other directors of the Company
included in the slate of candidates filed or voted by, or appointed with the
favorable vote of, any of Fineldo and/or the Family Sellers (including the
Merloni Directors, but excluding the current chairman and chief executive
officer of the Company), which did not resign pursuant to point (1), resign from
their office, on the Closing Date, effective as of date of the Shareholders’
Meeting called pursuant to Section 3.3(b) or the shareholders’ meeting to be
called pursuant to point (5), as the case may be, and waive any right or claim,
for compensation, or any other ground, against the Company, by way of
resignation letters in the form of Schedule 5.2(a)(iii)(3);


(4)     use its best effort to cause the effective and alternate statutory
auditors of the Company included in the slate of candidates filed or voted by,
or appointed with the favorable vote of, any of Fineldo and/or the Family
Sellers to resign from their office on the Closing Date, effective as of date of
the Shareholders’ Meeting called pursuant to Section 3.3(b) or the shareholders’
meeting to be called pursuant to point (5), as the case may be, and waive any
right or claim, for compensation, or any other ground, against the Company, by
way of resignation letters in the form of Schedule 5.2(a)(iii)(4);


(5)     if the Shareholders’ Meeting has not been already called pursuant to
Section 3.3(b), procure that the directors of the Company included in the slate
of candidates filed or voted by, or appointed with the favorable vote or, any of
Fineldo and/or the Family Sellers vote in favor of the call of a shareholders’
meeting of the Company for the appointment of a new board of directors, and, to
the extent any statutory auditor resigned, new statutory auditors, to be held
within 41 days of the Closing Date;


(iv)
execute and deliver, or cause to be executed and delivered, to the Purchaser,
such documents or other instruments as may be necessary, under applicable Law,
to effect the transactions contemplated in this Agreement in accordance with any
applicable Law.



(b)
Actions by the Purchaser.



The Purchaser shall:


(i)
simultaneously with the irrevocable instructions of the Seller pursuant to
Section 5.2(a)(i), (A) give irrevocable instructions to a bank/credit
institution to pay the Purchase Price, in immediately available funds with value
date (i.e., “data valuta”) on the Closing Date, by wire transfer: (x) as for an
amount equal to the Escrow Amount, to the Escrow Account held at the Escrow
Agent, and (y) as for the balance of the Purchase Price, to the bank account to
be communicated by the Seller to the Purchaser at least 4 (four) Business Days
prior to the Closing Date; and (B) deliver to the Seller a communication of such
bank/credit institution evidencing receipt by such bank/credit institution of
the irrevocable instructions mentioned under (A) above.



(ii)
execute and deliver, or cause to be executed and delivered, to the Seller such
documents or other instruments as may be necessary, under applicable Law, to
effect the transactions contemplated in this Agreement in accordance with any
applicable Law.




13

--------------------------------------------------------------------------------




5.3 One Transaction and No Novation.


(a) The Purchaser shall have no obligation to complete the purchase of the
Fineldo Shares (or any portion of the Fineldo Shares) or pay the Purchase Price
(or any portion of the Purchase Price) unless and until the sales and transfers
of all of the Fineldo Shares, the Family Shares and the Claudia Merloni Shares
are completed at the Closing (or, with respect to the Claudia Merloni Shares, on
or before the Closing) in accordance with the provisions of this Agreement, the
Family SPA (A), and the Family SPA (B).


(b) Without prejudice to the provisions of Section 5.3(a), all actions and
transactions constituting the Closing pursuant to Section 5.2 shall be regarded
as one single transaction so that, at the option of the Party having interest in
the performance of the relevant specific action or transaction, no action or
transaction constituting the Closing shall be deemed to have taken place if and
until all other actions and transactions constituting the Closing have been
properly performed in accordance with the provisions of this Agreement.


(c) No document executed or activity carried out on the Closing Date shall have
the effect of amending, superseding, affecting or novating any provision of this
Agreement, which shall survive and continue to be binding upon the Parties in
accordance with their terms.


5.4 Failure to attend the Closing or to perform actions at Closing.


(a) Should the closing conditions under Article 4 (i.e., the Purchaser’s Closing
Conditions and/or the Mutual Closing Conditions) have been satisfied (or waived
where legally possible) and, in spite of this, either Party fails to attend the
Closing, without prejudice to other rights, powers or remedies available
pursuant to applicable Law, such Party shall pay to the other Party, upon
termination of this Agreement by the latter, a forfeit amount equal to Euro
40,000,000.00 (forty million) (“Forfeit Amount”) as liquidated damages
(“penale”) and partial reimbursement for all expenses and costs directly or
indirectly borne by the latter Party in the interest of, also, the other Party,
in respect of all preparatory activities carried out before and during the
negotiation of this Agreement. For the avoidance of doubt, payment of the
liquidated damages (“penale”) under this Section 5.4 shall not prevent the
non-defaulting Party to seek compensation for any further damage suffered. The
Parties expressly acknowledge and declare that the amount of the reimbursement
set forth under this Section 5.4 is fair and adequate in all respects.


(b) In addition to the provision under Section 5.4(a): (x) the Seller shall pay
to the Purchaser the Forfeit Amount if it attends the Closing but does not
perform the actions under Section 5.2(a)(i) above and (y) the Purchaser shall
pay to the Seller the Forfeit Amount if it attends the Closing but does not
perform the actions under Section 5.2(b)(i) above.


Article 6
Covenants of the Parties


6.1 Interim Period. At all times during the period between the execution of this
Agreement and the Closing (both included) (the “Interim Period”):


(a) except with the Purchaser’s prior written consent (which shall be considered
to be denied if not granted by the Purchaser in writing within 5 (five) Business
Days of receipt of a request in writing from the Seller), the Seller shall vote
against (i) any extraordinary shareholders’ meeting resolution of Target,
including those pertaining to extraordinary transactions (such as, inter alia,
mergers, demergers, capital increases or decreases), (ii) any shareholders’
meeting resolution relating to (x) the distribution of dividends or reserves or
other distributions, (y) transactions on shares of the Company and/or Treasury
Shares (as defined below), (z) appointment of directors or statutory auditors;


(b) the Seller shall not sell, assign, transfer, dispose of at any title, lease,
create any Encumbrance, or allow to arise or be created, suffer or permit to
exist any Encumbrance, over any Fineldo Shares or carry out, omit to carry out,
and/or undertake to carry out any other actions or transactions that result or
could be expected to result in any of the representations and warranties set
forth in Article 7 to be untrue, incorrect or inaccurate in any respect at any
time during the Interim Period;


(c) it is the Purchaser’s expectation and assumption, acknowledged and accepted
by the Seller, that the Target and the Subsidiaries will (and the Seller shall
use its best efforts to cause the Target and the Subsidiaries to) (i) conduct
their business and operations in the normal and ordinary course, consistent with
past practice (including carrying out capex in accordance with the current
business plan), and in accordance with the best standards of due diligence,
care, and efficiency and in compliance with and all applicable Laws and
Contracts, Undertakings and Instruments, (ii) take all reasonable steps to
preserve their assets, organization and business, goodwill and relations with
customers, suppliers and other Persons with whom they have significant business
relationships, and (iii) not carry out, omit to carry out, and/or undertake to
carry out any action or transaction that results or could

14

--------------------------------------------------------------------------------




be reasonably expected to result in any of the representations and warranties of
the Seller set forth in Article 7 to be untrue, incorrect or inaccurate in any
respects at any time during the Interim Period;


(d) without limiting the generality of the foregoing, it is the Purchaser’s
expectation and assumption, acknowledged and accepted by the Seller, that the
Target and the Subsidiaries will not (and the Seller shall use its best efforts
to cause the Target and the Subsidiaries not to), except with the Purchaser’s
prior written consent (which shall be considered to be denied if not granted by
the Purchaser in writing within 5 (five) Business Days of receipt of a request
in writing from the Seller):
(i) amend their respective certificate of incorporation or by-laws (or other
organizational and corporate documents) and approve, authorize, resolve upon or
carry out any extraordinary transaction (including mergers, demergers, or
capital increases);
(ii) declare, pay or set aside funds in relation to any distribution of
dividends, profits or reserves (whether in cash, shares or property or
otherwise, or whether through capital decreases, or redemptions, purchases or
other acquisitions of any Securities representing their corporate capital,
distribution of interim dividends, or otherwise);
(iii) sell, assign, transfer, dispose of at any title, license, lease, create
any Encumbrance, or allow to arise or be created, suffer or permit to exist any
Encumbrance, over (x) any properties or other (tangible or intangible) assets
having a value in excess of Euro 4,000,000 in the aggregate, or (y) regardless
of their value, any Trademark, plant, business as a going concern or any portion
thereof (azienda or ramo d’azienda), or the Securities of any Subsidiary;
(iv) sell, transfer, dispose of at any title, create any Encumbrance, or allow
to arise or be created, suffer or permit to exist any Encumbrance, over any
Treasury Shares (as defined below) or purchase or acquire at any title any
shares of the Target;
(v) incur any Liability other than in the normal and ordinary course of
business;
(vi) make loans or other payments to or in favor of any Related Party (other
than the Company and the Subsidiaries), or enter into, amend, renew, withdraw
from, waive any rights under or terminate any Contracts, Undertakings and
Instruments with, or discharge any Liabilities of, any of any Related Party
(other than the Company and the Subsidiaries);
(vii) enter into, amend, renew, withdraw from, waive any rights and/or undertake
any obligations under, or terminate any (i) agreement with the trade unions or
collective bargaining agreement and/or (ii) agreement with any Governmental
Authority in connection with redundancy or social shok absorber (including cassa
integrazione and contratti di solidarietà) and/or (iii) agreement with any
officers of the Company having a material effect;
(viii) cease making payments required under their pension plans; and
(ix) approve at any corporate level or enter into any Contracts, Undertakings
and Instruments with respect to, any of the foregoing.


6.2 Access to the Company and the Subsidiaries. At all times during the Interim
Period the Seller shall and shall procure that the Company and the Subsidiaries
shall grant the Purchaser and its advisors, during normal business hours and
upon reasonable advance notice, reasonable access to, and the cooperation of,
the management of the Company and the Subsidiaries for purposes of assessing and
discussing, and exchanging documents and information with respect to,
post-Closing integration and transition plans and procedures with respect to
communication (alignment of communication to external stakeholders and employees
of the groups of the Purchaser and the Target, to ensure consistency and reduce
business disruption), procurement (achievement of planned synergies on variable
costs), manufacturing (sharing of best practice on production systems, through
site visits and scorecard discussions), cross-selling (development of OEM
agreements on product/platforms that are note in common), product platforms
(sharing of best practice on product platforms to be re-design), HR
(implementation completion of labor agreements), in any case within the limits
permitted by applicable Law (including any antitrust and competition Law);
without prejudice to the foregoing, (i) access (if any) to competitively
sensitive documents or information will be granted only to “clean team” members
consisting of external advisors of the Purchaser and its Affiliates, as
identified in accordance with sound antitrust compliance practices and in
accordance with applicable Law; and (ii) should the Closing not occur, the
Purchaser shall, upon request of the Seller, return to the Company or destroy
any such documents received from the Company, in compliance with the
Confidentiality Agreement executed on May 8, 2014 by and between the Purchaser
and the Company.


Article 7
Representations and Warranties of the Seller


(A) In addition to any other representation or warranty however provided under
the Law or otherwise, the Seller hereby makes to the Purchaser the
representations and warranties set forth in Sections 7.1 to 7.5, each of which
shall be true, correct and accurate as of the date hereof and any date up to,
and including, the Closing Date with reference to the facts, events,
circumstances and/or situations existing as of any such date (including the
Closing Date) according to the provisions below.


(B) The Seller acknowledges that the Purchaser enters into this Agreement upon
the basis of, and in full reliance upon, the representations and warranties made
and given by the Seller under Article 7. Without prejudice to the provisions of
Section 7.5(A), the rights, powers, and remedies of the Purchaser arising under
this Agreement or the Law in connection with, or by virtue of, any breach,
untruthfulness, incorrectness or inaccuracy (in whole or in part) of the
representations and warranties of the Seller under this Agreement or the Law
shall not be excluded, limited, reduced, affected, impaired, altered or
modified, in any manner whatsoever, (i) by any investigation, report, inquiry or
review of any of the Seller and the Family Sellers, the Company and the

15

--------------------------------------------------------------------------------




Subsidiaries (including their conditions (financial, economic, trading or
otherwise), assets, Liabilities, business, activities, permits, authorizations,
Contracts, Undertakings, and Instruments, other relationships or matters)
conducted by or on behalf of the Purchaser, its Affiliates or their respective
representatives or advisors prior to the date of this Agreement or the Closing
Date (including any due diligence review), nor (ii) as a consequence of any
information or actual, effective, implied, inferred, imputed or alleged
knowledge of any breach, untruthfulness, incorrectness or inaccuracy (in whole
or in part) of such representations and warranties which the Purchaser, its
Affiliates or their respective representatives or advisors may have prior to or
as at the Execution Date or the Closing. The representations and warranties of
the Seller made or undertaken pursuant to this Agreement or the Law shall
consequently only be limited or qualified by the terms of this Agreement in
accordance with the provisions below.


7.1 Representations and warranties relating to the Seller


The Seller represents and warrants to the Purchaser as follows:


7.1.1    Organization and standing. Fineldo is a company duly organized, validly
existing and in good standing under the Laws of Italy, is not subject to any
reorganization, liquidation, insolvency, bankruptcy or other similar proceedings
under any applicable Laws, has not stopped payment of its debts as they fall due
nor is it insolvent or unable to pay its debts as they fall due, is not in a
capital loss situation, and has the full power and authority to conduct its
business as presently conducted and to own the Fineldo Shares.


7.1.2    Authorization.
    
(a)    All corporate actions and formalities and other internal proceedings
required to be taken by or on behalf of Fineldo to enter into and to implement
this Agreement have been duly and properly taken; Fineldo has the power to duly
execute and deliver this Agreement which constitutes the valid and binding
obligation of Fineldo enforceable against it in accordance with its terms and
conditions.


(b)    Save for the Court Authorization, no application to, or filing with, or
consent, authorization or permit, registration, declaration or exemption by any
Governmental Authority or other Person is required by Fineldo in connection with
the execution and performance of this Agreement or any of the transactions
contemplated hereby.


    
7.1.3    No conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not conflict with, or
result in the breach of, or constitute a default under, require any notice
under, or violate any Law or Contracts, Undertakings and Instruments applicable
to or binding on Fineldo and/or the by-laws of Fineldo.


7.1.4    No Brokers. No banker, broker, finder or other intermediary retained to
act on behalf of Fineldo, or otherwise involved in the negotiation, preparation
or consummation of the transactions contemplated hereby, might be entitled to
any fee or commission from the Purchaser, its Affiliates or from the Target or
the Subsidiaries in connection with the transactions contemplated by this
Agreement.


7.2 Representations and warranties relating to the Fineldo Shares


Fineldo represents and warrants to the Purchaser as follows:


7.2.1    Ownership and transfer of title. Fineldo has full and exclusive
beneficial ownership of, is the sole record holder of, and has good, full and
exclusive title (proprietà) to, the Fineldo Shares, free and clear of any
Encumbrance, has full, exclusive, rightful, legitimate right, power, and
authority to sell and transfer such ownership and title in accordance with the
terms of this Agreement, and, upon consummation of the actions constituting the
Closing, the Purchaser will acquire full and exclusive beneficial ownership of,
and become the sole record holders of, and acquire good, full and exclusive
title (proprietà) to, the Fineldo Shares free and clear of any Encumbrances.
 
7.2.2      Fineldo Shares. The Fineldo Shares represent 42.749% of the
authorized, issued, and fully paid in share capital of the Company and 48% of
the outstanding share capital of the Company, and are entitled to 48% of the
economic, governance, and voting rights of the Company.


7.3 Representations and warranties relating to the Target


The Seller represents and warrants to the Purchaser as follows:



16

--------------------------------------------------------------------------------




7.3.1    Organization and standing. The Target is a corporation (società per
azioni) duly organized, validly existing and in good standing under the Laws of
Italy, whose shares are listed in the Italian stock market organized and
regulated by Borsa Italiana S.p.A. The Target has the full power and authority
to conduct its business as presently conducted and to own its assets and
properties as presently owned. The Target is not subject to any reorganization,
liquidation, insolvency, bankruptcy or other similar proceedings under any
applicable Laws and has not stopped payment of its debts as they fall due nor is
it insolvent or unable to pay its debts as they fall due. The Target is not in a
capital loss situation.


7.3.2 Capital and Treasury Shares.


(a)    The authorized, issued, and fully paid in share capital of the Company is
equal to Euro 102,759,269.40, the outstanding share capital of the Company is
equal to Euro 92,851,835.4; such share capital is duly authorized validly issued
and fully paid-in in cash; the issued share capital of the Company consists
solely of no. 114,176,966 ordinary shares, having a par value of Euro 0.90 each,
duly authorized, validly issued, and fully paid-in in cash, each of which is
entitled to 1 vote. The Company has full and exclusive beneficial ownership of,
is the sole record holder of, and has, good, full and exclusive title
(proprietà), to no. 11,008,260 treasury shares of the Company (the “Treasury
Shares”), free and clear of any Encumbrance. The Treasury Shares represent
9.641% of the authorized and issued and fully paid in share capital of the
Company.


(b)    Except as resolved upon at the shareholders’ meeting of the Company on
May 7, 2014, since December 31, 2013 the Company has not approved, declared or
paid any (distribution of) dividends, profits or reserves (whether in cash,
shares or property or otherwise, and whether through capital decreases,
redemption, purchases or other acquisitions of any Securities representing their
corporate capital, interim dividends, or otherwise).


(c)    No Person is entitled, now or in the future, contingently or otherwise,
to (i) acquire, at any title, (x) the Treasury Shares, or (y) economic,
governance or voting rights of the Company (except as a consequence of a
purchase of shares of the Company other than the Fineldo Shares, the Family
Shares or the Claudia Merloni Shares, pursuant to this Agreement, the Family(A)
SPA or the Family(B) SPA, respectively), (ii) to subscribe to any Securities of
the Company.


7.3.3    No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not conflict with, or
result in the breach of, constitute a default under, require any notice under or
violate the by-laws of the Target or any Law or Contracts, Undertakings and
Instruments applicable to or binding on the Target.


7.4 Representations and warranties relating to the Subsidiaries


Fineldo represents and warrants to the Purchaser as follows:


7.4.1    Organization and standing. The Subsidiaries are corporations duly
organized, validly existing and in good standing under the relevant applicable
Laws and have the full power and authority to conduct their business as
presently conducted. None of the Company and the Subsidiaries is subject to any
reorganization, liquidation, insolvency, bankruptcy or other similar proceedings
under any applicable Laws and has not stopped payment of its debts as they fall
due nor is it insolvent or unable to pay its debts as they fall due. None of the
Subsidiaries is in a capital loss situation.


7.4.2    Capital. The authorized, issued, and outstanding corporate capital of
each Existing Subsidiary is as described in Annex C, and it is duly authorized,
validly issued, and fully paid-in in cash. Annex C sets forth the equity
interests in the authorized, issued, and outstanding corporate capital of each
Existing Subsidiary owned by the Target (directly or through other Existing
Subsidiaries) which is entitled to the percentages of the economic, voting, and
governance rights of the Existing Subsidiaries as indicated in Annex C. No
Person is entitled, now or in the future, contingently or otherwise, to acquire,
at any title, economic, governance or voting rights of the Subsidiaries, or to
subscribe or acquire, at any title, any Securities of the Subsidiaries.


7.4.3    No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not conflict with, or
result in the breach of, or constitute a default under, require any notice under
or violate the by-laws of the Subsidiaries or any Law or Contracts, Undertakings
and Instruments applicable to or binding on the Subsidiaries.


7.5 Other representations and warranties relating to the Target and the
Subsidiaries


(A) Except as fairly and specifically disclosed in the Data Room Documents,
Fineldo represents and warrants to the Purchaser as follows:


7.5.1    Related Party Transactions. None of the Company and the Subsidiaries
has entered into or is a party or subject to any Contracts, Undertakings and
Instruments with, towards or vis-à-vis any of the Seller, the Family Sellers,
any Affiliates or other

17

--------------------------------------------------------------------------------




Related Parties of the Seller and/or any Family Seller (other than the Company
and the Subsidiaries). There are no guarantees (real, personal or otherwise),
counter-guarantees, sureties, indemnities, warranties, comfort letters, letters
of patronage, other Encumbrances and related Contracts, Undertakings and
Instruments of any kind and form whatsoever granted, given or issued by any of
the Company and the Subsidiaries, or on their request or behalf, or to which any
of the Company and the Subsidiaries is a party or subject to, in respect of, in
favor of, in the interest of or for the benefit of any of the Seller, the Family
Sellers, and/or any Affiliates or other Related Parties of the Seller and/or any
Family Seller (other than the Company and the Subsidiaries).


7.5.2    Financial Statements; books and records


(a)    Each of the Financial Statements (other than the Half-Year Financial
Statements and the Q3 Interim Report) have been prepared in accordance with
applicable Law and their respective Accounting Principles, using bases,
practices, methods, and estimation techniques consistent with those used in the
preceding 3 accounting periods. The Stand-alone Financial Statements and the
Consolidated Financial Statements are true, complete and correct and give a
clear, true and fair view of the assets, liabilities, economic and financial
conditions, state of affairs and shareholders’ equity of, respectively, the
Company and the Group Companies as of December 31, 2013, and of the profits and
losses, cash flow and results of operations of, respectively, the Company and
the Group Companies for the one-year period ended on December 31, 2013. The Q1
Interim Report has been prepared, in accordance with applicable Law and the
relevant Accounting Principles and give a fair view of the assets, liabilities
and economic and financial conditions of the Group Companies as of March 31,
2014, and of the profits and losses, cash flow and results of operations of the
Group Companies for the three-month period ended on March 31, 2014. The
Half-Year Financial Statements and the Q3 Interim Report, will be prepared in
accordance with applicable Law and their respective Accounting Principles, using
bases, practices, methods, and estimation techniques consistent with those used
in the preceding 3 accounting periods. The Half-Year Financial Statements will
be true, complete and correct and give a clear, true and fair view of the
assets, liabilities, economic and financial conditions, state of affairs and
shareholders’ equity of the Group Companies as of June 30, 2014, and of the
profits and losses, cash flow and results of operations of the Group Companies
for the six-month period ending on June 30, 2014. The Q3 Interim Report will
give a fair view of the assets, liabilities and economic and financial
conditions of the Group Companies as of September 30, 2014, and on the profits
and losses, cash flow and results of operations of the Group Companies for the
nine-month period ending on September 30, 2014. If approved by the board of
directors of the Company prior to the Closing Date, the consolidated annual
financial statements of the Company as of December 31, 2014 will be prepared in
accordance with applicable Law and their respective Accounting Principles, using
bases, practices, methods, and estimation techniques consistent with those used
in the preceding 3 accounting periods, will be true, complete, and correct and
will give a clear, true, and fair view of the assets, liabilities, economic and
financial conditions, state of affairs and shareholders’ equity of,
respectively, the Company and the Group Companies as of December 31, 2014, and
of the profits and losses, cash flow and results of operations of, respectively,
the Company and the Group Companies for the one-year period ended on December
31, 2014.


(b)    The books and other financial records of the Group Companies represent
all of the books and financial records required by applicable Laws, have been
maintained in accordance with applicable Laws and in a manner that, in
reasonable detail, accurately and fairly reflects the transactions of the Group
Companies. The Group Companies maintain a system of internal accounting controls
sufficient to provide reasonable assurances that: (i) transactions are executed
and access to assets is given only in accordance with applicable corporate
authorization; (ii) transactions are recorded as necessary to permit preparation
of periodic financial statements and to maintain accountability of corporate
assets; and (iii) recorded assets are compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
discrepancies between recorded and actual assets.


(c)    The document attached hereto as Schedule 7.5.2(c) is true and correct in
any and all respects.


7.5.3    Absence of material changes since reference date of Annual Financial
Statements. In the period between January 1, 2014, and the date of this
Agreement: (i) the business of the Group Companies has been operated in the
normal and ordinary course, consistent with past practice in accordance with the
best standards of due diligence, care, and efficiency and in compliance with all
applicable Laws and all Contracts, Undertakings and Instruments that are binding
on the Group Companies; (ii) the Group Companies have taken all reasonable steps
to preserve their assets, organization and business, goodwill and relations with
customers, suppliers and other Persons with whom they have significant business
relationships; (iii) there has been no Material Adverse Effect; and (iv) no
Group Company has taken or carried out any action or transaction contemplated in
Section 6.1(d).


7.5.4    No undisclosed liabilities. The Group Companies have no Liabilities
except for those (i) fully disclosed or provided for in the Annual Financial
Statements and not theretofore discharged, and/or (ii) incurred in the normal
and ordinary course, consistent with past practice (as provided in Section 7.5.3
above) since January 1, 2014.


7.5.5    Tax matters
 

18

--------------------------------------------------------------------------------




(a)    Each Group Company complies and has complied with any Law relating to
Taxes and has duly and timely filed with the competent Governmental Authorities
all Tax Returns that are required to be filed with any Governmental Authority by
any applicable Law. All such Tax Returns are true, correct, and complete in all
respects. No Group Company has requested an extension of time within which to
file any Tax Return which has not since been filed.


(b)    All Taxes owed by any Group Company (whether or not shown on any Tax
Return) have been timely paid in full or, if not yet due and payable, full and
complete provisions or withholdings have been posted or made in the Financial
Statements in accordance with the Law and the relevant Accounting Principles.
Any and all deferred Tax assets and Tax receivables reported in the Financial
Statements have been determined and accrued in complete accordance with
applicable Tax law and are therefore true and valid.


(c)    No Litigations and Claims are pending or being asserted, or have been
threatened or announced in writing, by any Governmental Authority with respect
to any Taxes or Tax Return of any Group Company. There are no Encumbrances on
any of the assets of any Group Company that arose in connection with any failure
(or alleged failure) to pay any Tax. No Group Company has waived any statute of
limitations with respect to Taxes or agreed to an extension of time with respect
to any Tax assessment or deficiency.


(d)    Without prejudice to clause (c) preceding, no claim has ever been made by
a Governmental Authority in a jurisdiction where any Group Company does not file
a Tax Return that it is or may be subject to taxation by that jurisdiction.


(e)    Each Group Company has an amount of loss carryforwards (the “Group
Company NOLs”) as listed on Schedule 7.5.5(e). None of the Group Company NOLs
are subject to restriction of use under any applicable Law or accounting
standards.


(f)    The information provided in the Vendor Due Diligence Report prepared by
Ernst & Young is correct and complete in all material respects and has not
materially changed as of the Closing date.


(g)    No Group Company is a party to or bound by any Tax sharing agreement, Tax
indemnity obligation or similar contract or practice with respect to Taxes. No
Group Company is or has been a member of an affiliated group, other than a group
of which the Target is the common parent, and no Group Company has any Liability
for Taxes of any other Person as a transferee or successor, by contract or
otherwise.


(h)    No Group Company will be required to include amounts in income, or
exclude items of deduction, in a taxable period beginning after the Closing Date
as a result of (i) a change in method of accounting occurring prior to the
Closing Date; (ii) an installment sale arising in a taxable period ending on or
before the Closing Date; deferred gains (intercompany or otherwise) arising
prior to the Closing Date; any material prepaid amount received on or prior to
the Closing Date; or (iii) any agreement with an appropriate authority executed
on or prior to the Closing Date.


(i)    Since January 1, 2014, no action, event or circumstance has taken place
or occurred that materially changes the Tax rates, structure or position of any
Group Company compared to the ones disclosed in the Data Room Documents.


7.5.6    Environmental, health and safety matters    


(a)    Each Group Company complies and has complied in all respects with - and
its businesses, operations, properties, facilities, plants and equipment,
without limitation, are and have been in compliance in all respects with - all
applicable EHS Laws and all EHS Permits (as defined below). No Litigations and
Claims are pending or being asserted, or have been threatened or announced in
writing, against any Group Company: (i) that it has not complied in any respect
with any HSE Law and/or any provisions, conditions and/or limitations attaching
to any EHS Permit it holds; (ii) failure to comply with which would constitute a
violation of EHS Law or compliance with which could be secured by further
proceedings under EHS Law in relation to the carrying on of its business; and/or
(iii) concerning any matter which may give rise to Liabilities of the Group
Companies under EHS Laws, including, without limitation, liabilities arising
from clean up and/or removal obligations relating to Hazardous Materials in
general.


(b)    Each Group Company has all permits, licenses, certificates, consents,
approvals, registrations and/or authorizations required under EHS Laws in
relation to the carrying on of its business and the ownership and/or use of its
properties, facilities, plants and equipment (collectively, the “EHS Permits”)
and all such EHS Permits held by the Group Companies are in full force and
effect. No Group Company has received any written notification that it has not
obtained any EHS Permit or that any EHS Permit obtained or held is not in full
force and effect or of any reason why any such EHS Permit should be revoked,
suspended, cancelled or not renewed upon its expiration.



19

--------------------------------------------------------------------------------




(c)    No current or past activities of any Group Company and no real
properties, land, buildings, plants, machineries or equipment owned, possessed,
held, leased, licensed, exploited and/or used (now or in the past) by any Group
Company (collectively, the “Assets”) are or have ever been the source of any
pollution or any damage to human health or the Environment that may cause any
Loss for any Group Company under any EHS Law and/or require any Environmental
Remediation by and/or at the expenses of any Group Company. No Assets are
contaminated by any pollution or any Hazardous Materials. No Hazardous Materials
are currently or in the past have ever been stored or treated on any Assets. For
the purposes hereof, “Environmental Remediation” means any activity or action to
(x) contain, abate, clean up or remove Hazardous Materials from the Environment
or carry out any other activity for the purpose of decontaminating any pollution
of the Environment, (y) prevent, minimize or mitigate the release (or threatened
release) of Hazardous Materials into the Environment or the injury or damage
from such release through ring-fencing or otherwise, and (z) comply with the
requirements of any EHS Laws, EHS Permits, and settlements or other Contracts,
Undertakings, and Instruments with any Governmental Authority with respect to
the Environment.


7.5.7    Litigations and Claims. There are no Litigations and Claims pending or
being asserted, or threatened or announced in writing against the Company and/or
any Subsidiary. The Litigations and Claims disclosed in the Data Room Documents
(or any future Litigations and Claims arising out of the same or related set of
facts or circumstances) will not (irrespective of the amount of the relevant
claim specified in the Data Room Documents) cause Losses for any Group Company
exceeding, in the aggregate, Euro 10,000,000 (ten million). There is no
outstanding judgment, order, decree, arbitral award or decision of a court,
tribunal, arbitrator or other Governmental Authority against the Company or any
Subsidiary.


7.5.8    Compliance with Laws and Permits


(a)    Each Group Company complies and has complied in all respects with all
applicable Laws (including data protection and privacy, labor, social security,
pension and welfare, anti-money laundering, anti-corruption, antitrust,
competition, export restrictions, anti-boycott and embargo Laws).


(b)    Each Group Company: (i) has all permits, licenses, certificates,
consents, approvals, registrations and/or authorizations (the “Permits”)
(including those relating to zoning, building, and/or data protection) that are
required for the lawful conduct, use, maintenance operation of its businesses or
of any of its assets or properties and all such Permits held by the Group
Companies are in full force and effect; (ii) complies and has complied in all
respects with the provisions of all Permits it holds, and has not carried out
any action that may in any way cause the termination, modification, suspension
or invalidity thereof; and (iii) has not received any notice aimed at obtaining
the amendment, suspension, revocation, withdrawal, invalidity, termination,
cancellation or non-renewal of any of the Permits it holds.


(c)    Without limiting the generality of the representations and warranties
under clauses (a) and (b) preceding:


(i)    no director, officer, employee, agent or representative of any Group
Company has taken or carried out any act, action or transaction (including any
practice, agreement, arrangement or concerted practice, whether or not
formalized in writing), or committed any omission, that (x) would cause the
Purchaser to be in violation, upon consummation of the transaction contemplated
by this Agreement, of any Law applicable to it; and/or (y) infringes (or could
reasonably be expected to infringe), or would cause any Group Company to be
liable pursuant to, (á) Italian Legislative Decree no. 231 of June 8, 2001,
Anticorruption Laws, and/or any similar or other analogous Laws applicable to
any Group Company in any relevant jurisdiction; and/or (â) any competition,
antitrust, merger control, fair trading, consumer information and protection or
any other similar or analogous applicable Law in any jurisdiction where the
Group Companies have conducted or conduct any business or have any assets or on
which the effects of its activities or practices might be felt (except for any
matter that would give rise to the indemnification obligations of Fineldo
pursuant to the Relevant Proceedings Special Indemnity set forth under Section
9.6);


(ii)    no Group Company has taken any act in furtherance of a payment, offer,
promise to pay, or authorization or ratification of a payment of any gift, money
or anything of value to: (x) a Government Official, or (y) any person or entity
while knowing or having reasonable grounds to believe that all or a portion of
that payment will be passed on to a Government Official, to obtain or retain
business or to secure an improper advantage;


(iii)    there is no Litigation and Claim pending or being asserted, or
threatened or announced in writing involving any Group Company regarding a
violation or potential violation of any Anticorruption Law; and

20

--------------------------------------------------------------------------------




(iv)    each Group Company has established and continues to maintain reasonable
internal controls and procedures intended to ensure compliance with the
Anticorruption Laws.


(d)    all of the requests for the issuance of the Social Shock Absorbers
Decrees that had to be made have been duly, timely and properly made in
accordance with the Law and best practice.


7.5.9    Product Liability. The products designed, manufactured, distributed,
supplied or sold by the Group Companies meet and comply with and have met and
complied with all contractual (and pre-contractual) specifications,
requirements, warranties and representations, and all requirements imposed or
required by applicable Law (including in the countries in which the products
were and are manufactured, distributed or sold). No products were designed,
manufactured, distributed, supplied and/or sold by any of the Group Companies
which are, were or will become in any respect faulty, defective or dangerous.
There is no Litigations or Claim against any of the Group Companies with respect
to product liability or product warranty or that any of the products
manufactured, distributed, supplied or sold by the Group Companies is faulty,
defective, dangerous or not suitable for this purpose nor, to the knowledge of
the Seller, do there exist circumstances that would permit any Person to bring
valid claims of such nature or stating that the products sold by it are
defective, are not suitable for its purpose or have caused or contributed to
damage or personal injury. No product designed, manufactured, distributed or
sold by any Group Company has been recalled and no Group Company has received
any notice of recall (written or oral) or inquiry that could lead to a recall of
any such product from any Person or Governmental Authority. No event has
occurred or circumstance exists that (with or without notice or lapse of time)
could result in any such recall. None of the Group Companies anticipates
proceeding with a spontaneous recall campaign for any of the products designed,
manufactured, distributed, supplied or sold by the Group Companies.


7.5.10    Change of control. The Purchaser’s acquisition of Control over the
Company and/or, more in general, the execution and consummation of the
transactions contemplated in this Agreement will not constitute an event or
circumstance which gives to any of the other parties to any Contracts,
Undertakings, and Instruments which any Group Company is a party to the right to
terminate, withdraw from, exercise an option under, amend or refuse to perform
the relevant Contract, Undertaking or Instrument, or accelerate any payment
obligation of the Group Companies thereunder.


Article 8
Representations and Warranties of the Purchaser


8.1 Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following representations and warranties to the Seller, each of which shall
be true and correct as of the date hereof and as of the Closing Date.


8.1.1    Organization and Standing. The Purchaser is a corporation duly
organized, validly existing under its Laws of incorporation and has full power
and authority to conduct its business as presently conducted and to own its
assets and properties as presently owned.


8.1.2    Authorization. (a) All corporate actions and formalities and other
internal proceedings required to be taken by or on behalf of the Purchaser to
authorize the same to enter into and to carry out this Agreement have been duly
and properly taken; the Purchaser has the power to duly execute and deliver this
Agreement which constitutes the valid and binding obligation of the Purchaser
enforceable against it in accordance with its terms and conditions.


(b)     Except for the Clearance to be obtained in accordance with Section
4.2(iv), no application to, or filing with, or consent, authorization or permit,
registration, declaration or exemption by, any Governmental Authority or
authority or other Person is required by the Purchaser in connection with the
execution and performance of this Agreement or any of the transactions
contemplated hereby.


8.1.3    No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not conflict with, or
result in a breach of, or constitute a default under the by-laws of the
Purchaser or violate any Law applicable to the Purchaser.


8.1.4.    No Broker. No banker, broker, finder or other intermediary retained to
act on behalf of the Purchaser, or otherwise involved by the Purchaser in the
negotiation, preparation or consummation of the transactions contemplated hereby
might be entitled to any fee or commission from the Seller in connection with
the transactions contemplated by this Agreement.







21

--------------------------------------------------------------------------------






Article 9
Indemnification obligations in respect of representations and warranties and
Special Indemnity


9.1 Fineldo’s obligations. Fineldo shall indemnify and hold the Purchaser
(and/or, upon the Purchaser’s request, at the Purchaser’s sole and absolute
discretion, the Company and the Subsidiaries) harmless from, against, and with
respect to, and shall pay to the Purchaser (and/or, upon the Purchaser’s
request, at the Purchaser’s sole and absolute discretion, the Company and the
Subsidiaries) an amount equal to, the Losses of, or suffered or incurred by, the
Purchaser, the Company and/or any of the Subsidiaries arising out of, in
connection with, or relating to (i) any breach, or untruthfulness, incorrectness
or inaccuracy (in whole or in part) of, any representation or warranty of the
Seller set forth Article 7, and (ii) any act or omission, fact, event or
circumstance that is not consistent (in whole or in part) with any
representation or warranty of the Seller set forth in Article 7 (each of the
items under (i) and (ii), a “Breach of Representations and Warranties”). Any
payment due by Fineldo pursuant to this Section 9.1 shall be made by Fineldo to
the Purchaser or, at the Purchaser’s sole and absolute discretion, to the
Company or the relevant Subsidiary; provided however that the amount of any such
payment to be made by Fineldo shall be equal to 100% of the Loss of, or suffered
or incurred by, the Purchaser, or the Relevant Percentage of the Loss of, or
suffered or incurred by, the Company or any Subsidiary.


9.2 Exclusions and limitations to certain obligations of Fineldo.


(a)     Fineldo shall not be liable to the Purchaser under Section 9.1 in
respect of any actual, potential, contingent or alleged Breach of
Representations and Warranties that is notified by the Purchaser to Fineldo
pursuant to Section 9.8 following the expiration of a period of, respectively:
(i) as for the representations and warranties set forth in Sections 7.1, 7.2,
7.3 and 7.4, 10 years after the Closing; (ii) as for the representations and
warranties set forth in Sections 7.5.5, 7.5.6, 7.5.8 and 7.5.9, 60 (sixty)
Business Days after the expiration of the statute of limitations applicable to
the events constituting the subject matter of each such representation and
warranty; and (iii) as for the representations and warranties set forth in
Sections 7.5.1 to 7.5.4, 7.5.7 and 7.5.10, 24 months after the Closing;
provided, however, for the avoidance of doubt, that the representations and
warranties of the Seller and the Purchaser’s rights and Fineldo’s obligations
under Section 9.1 shall survive the expiration of the time limits set out above
and continue to be valid and enforceable in respect of any actual, potential,
contingent or alleged Breach of Representations and Warranties referred to
therein for which notice has been sent by the Purchaser in accordance with
Section 9.8 on or before the expiry of the above applicable terms, until actual
payment of the amount due pursuant to this Agreement.


(b)     Fineldo shall not be liable to the Purchaser under Sections 9.1 and 9.7:


(i) if the amount of the Loss in connection with or relating to any single
occurrence or matter (or series of occurrences or matters of the same or similar
kind or nature or arising out of the same set of facts in aggregate) giving rise
to the liability of Fineldo pursuant to Section 9.1 and/or 9.7 does not exceed
Euro 500,000 (five hundred thousand) (regardless of the percentage thereof
payable under Section 9.1); and/or


(ii) if the aggregate amount of all Losses in connection with or relating to any
occurrence or matter giving rise to the liability of Fineldo pursuant to
Sections 9.1 and 9.7 (regardless of the percentage thereof payable under Section
9.1) does not exceed Euro 10,000,000 (ten million), provided that: (x) all sums
in respect of which Fineldo’s liability shall be excluded pursuant to clause (i)
of this Section 9.2(b) shall not be taken into account for the purposes of the
Euro 10,000,000 (ten million) threshold set out under this clause (ii); and (y)
in case such Euro 10,000,000 (ten million) threshold is exceeded, Fineldo shall
be liable in respect of the excess amount only.


(c)     Fineldo’s maximum aggregate liability under Sections 9.1 and 9.7 (after
having taken into account the relevant limitations and exclusions set forth in
the other paragraphs of this Section 9.2, as applicable) shall not exceed an
amount equal to 10% (ten percent) of the Purchase Price (the “Cap”).


(d)     Notwithstanding anything to the contrary contained in this Agreement or
applicable Law, the provisions of Sections 9.2 (b) and (c) and (e) shall not
apply and the Purchaser’s rights hereunder shall not be subject to any
limitation or restriction: (i) in respect of any Breach of Representations and
Warranties concerning the Seller’s representations and warranties set forth in
Sections 7.1, 7.2, 7.3 and 7.4; and (ii) in the event of fraud, willful
misconduct or gross negligence of the Seller including in rendering the relevant
representation or warranty.


(e)     The amount of the Losses to be indemnified or paid by Fineldo pursuant
to Section 9.1 shall be reduced by:



22

--------------------------------------------------------------------------------




(i) any amount actually recovered by the Purchaser or the Relevant Percentage of
any amount actually recovered by the relevant Group Company pursuant to any
insurance policy of the Purchaser and/or the Group Companies, as the case may
be, for the Loss giving rise to indemnification, in each case net of recovery
costs, including legal fees, litigation costs and increase in the insurance
premium applicable as a consequence thereof; and


(ii) the Relevant Percentage of the amount of any specific provision or reserve
(riserva specifica) accounted for and specifically identifiable in the
Consolidated Financial Statements for the Loss and the event giving rise to
Fineldo’s liability, only to the extent of the amount of such specific provision
or reserve.


9.3 Purchaser’s notice. The Purchaser shall serve on Fineldo a written notice of
claim for Breach of Representations and Warranties, within 90 days of the date
of Purchaser’s actual and complete knowledge of such breach, untruthfulness,
incorrectness or inaccuracy, it being understood that no forfeiture will occur
in case of delay.


9.4 Purchaser’s indemnification obligations. The Purchaser shall indemnify and
hold the Seller harmless from, against, and with respect to, and shall pay to
the Seller an amount equal to, the Losses of, or suffered or incurred by, the
Seller arising out of, in connection with, or relating to any breach, or
untruthfulness, incorrectness or inaccuracy (in whole or in part) of, any
representation or warranty of the Purchaser set forth in Article 8.


9.5 Limitations to Purchaser’s indemnification obligations. The Purchaser shall
not be liable to the Seller under Section 9.4 in respect of any actual,
potential, contingent or alleged breach, or untruthfulness, incorrectness or
inaccuracy (in whole or in part) of, any representation or warranty of the
Purchaser set forth in Article 8 that is notified by the Seller to the Purchaser
following the expiration of a period of 10 years after the Closing; provided,
however, for the avoidance of doubt, that the representations and warranties of
the Purchaser and the Seller’s rights and the Purchaser’s obligations under
Section 9.4 shall survive the expiration of the time limit set out above and
continue to be valid and enforceable in respect of any actual, potential,
contingent or alleged breach or untruthfulness, incorrectness or inaccuracy (in
whole or in part) of any representations or warranties of the Purchaser referred
to therein for which notice has been sent by the Seller on or before the expiry
of the above terms, until actual payment of the amount due pursuant to this
Agreement.


9.6 Ad hoc contractual arrangements. The representations and warranties of the
Seller contained in Article 7 (other than those set forth in Section 7.2) and
the related indemnification obligations of Fineldo under Article 9.1 are ad hoc
contractual arrangements absolutely independent of those provided for by the ICC
concerning the sale of goods and, therefore, shall be independent
representations, warranties, indemnities and indemnification obligations and not
warranties as to promised qualities or to lack of defects. Accordingly, the
Parties hereby acknowledge and agree that: (a) those representations and
warranties, in consideration of their nature of purely contractual arrangements
that the Parties intended and agreed to be independent of any provision of the
ICC relating to the sale of goods, are not subject to the provisions set forth
in articles 1490 (Garanzia per i vizi della cosa venduta) through 1495 (Termini
e condizioni per l’azione) and article 1497 (Mancanza di qualità) of the ICC
(the “ICC Provisions”), which shall not apply to the representations and
warranties under Article 7 and the indemnification obligations under Article 9
of this Agreement; (b) any claim that the Purchaser may raise on the basis of,
or in connection with, those independent contractual arrangements will be
subject only to the exclusions and limitations expressly specified in this
Article 9, those of the ICC Provisions being expressly deemed inapplicable; and
(c) payments to be made by Fineldo under this Article 9 shall be due as a mere
consequence of the occurrence of any of the circumstances indicated herein,
irrespective of whether the Seller will be found to be or have been in bad faith
or negligent.
9.7 Special Indemnity. Fineldo shall indemnify and hold the Purchaser (and/or,
upon the Purchaser’s request, at the Purchaser’s sole and absolute discretion,
any Group Company) harmless from, against, and with respect to, and shall pay to
the Purchaser (and/or, upon the Purchaser’s request, at the Purchaser’s sole and
absolute discretion, any Group Company) an amount equal to the Relevant
Percentage of any Losses of, or suffered or incurred by, any Group Company
arising out of, in connection with, or relating to the Relevant Proceedings (the
“Relevant Proceeding Special Indemnity”).
Fineldo shall not be liable to the Purchaser under this Section 9.7 following
the expiration of a period of 60 (sixty) Business Days after the expiration of
the statute of limitations or forfeiture terms applicable to any and whatever
claims, investigation, action by any party (including a Governmental Authority)
or other initiative arising from, relating to, or in connection with the subject
matter of the Relevant Proceeding Special Indemnity; provided, however, that,
the Purchaser’s rights and Fineldo’s obligations under Section 9.7 shall survive
the expiration of the time limit set out above and continue to be valid and
enforceable if a notice has been sent by the Purchaser in accordance with
Section 9.8 on or before the expiry of the above applicable term, until actual
payment of the amount due pursuant to this Agreement.

23

--------------------------------------------------------------------------------




9.8 Indemnification Procedure


(a)    In the event that a Party (the “Claimant”) becomes aware of any claim,
proceeding or other matter (including, as to the Purchaser, a Breach of
Representations and Warranties) (an “Indemnification Event”) in respect of which
the other Party (the “Indemnifying Party”) has assumed the obligation to
indemnify the Claimant pursuant to this Article 9, the Claimant shall give
written notice thereof (the “Notice of Claim”) to the Indemnifying Party within
the term provided for in Section 9.3, it being understood that no forfeiture
will occur in case of delay. The Notice of Claim shall specify whether the
Indemnification Event arises as a result of a claim by a third Person against
the Claimant or any Group Company (a “Third Party Claim”) or whether the
Indemnification Event does not so arise (a “Direct Claim”), and shall also
specify in reasonable details (to the extent that the information and
documentation are available) the factual basis of the Indemnification Event and
the amount of the Losses claimed in connection therewith, if known or
quantifiable.


(b)    With respect to any Direct Claim, during the 20 (twenty) Business Days
following receipt of the Notice of Claim, the Indemnifying Party shall be
entitled to carry out such investigation of the Indemnification Event as it
considers necessary or appropriate. If the Claimant and the Indemnifying Party
agree upon the right to indemnification of the Claimant and the amount of Losses
to be paid by the Indemnifying Party, the same Indemnifying Party shall
immediately pay to the Claimant the full agreed amount of such Losses. Should no
such agreement be reached between the Claimant and the Indemnifying Party within
60 (sixty) Business Days following the expiration of the above 20 (twenty)
Business Days period, the Direct Claim can be referred to arbitration in
accordance with Section 10.11.


(c)    With respect to any Third Party Claim, the Claimant shall direct, through
counsel of its own choosing, the defense or settlement of any Third Party Claim.
The Indemnifying Party may participate in such defense at its own expense and
the Claimant shall use its best efforts to ensure that the Indemnifying Party
and its counsels are kept fully informed of the defense of such Third Party
Claim and that any their suggestions with respect to such defense are taken into
account to the extent reasonable. The Claimant shall not (and shall cause the
relevant Group Company not to) settle any Third Party Claim without the
Indemnifying Party’s prior written consent (which shall not be unreasonably
withheld or delayed); provided, however, that the Indemnifying Party can validly
withhold such consent only if it irrevocably and unconditionally accepts and
undertakes to fully indemnify any Loss relating to such Third Party Claim
(including with respect to any amount exceeding the Cap); and provided further
that, if the Indemnifying Party withholds its consent, the amount of the actual
Loss relating to such Third Party Claim that exceeds the proposed settlement
amount shall not be taken into account in the calculation of Fineldo’s liability
for purposes of the limitation to Fineldo’s maximum aggregate liability set
forth in Section 9.2(c).


(d)    Any indemnification amount due by the Indemnifying Party to the Claimant
under this Article 9 in relation to a Third Party Claim shall be paid by the
Indemnifying Party to the Claimant without delay (and in any event within 5
(five) Business Days) of the date of occurrence of the Loss, and in any event at
least 5 (five) Business Days before the relevant payment to the third party has
to be made (even provisionally - including as a result of the issuance of an
enforceable first-degree judicial judgment on merits or an arbitration award
deciding on the Third Party Claim, or the execution of a settlement agreement on
the Third Party Claim (provided that such settlement agreement is entered into
in compliance with the above provisions)) by the Claimant (and/or, in case the
Claimant is the Purchaser, by the relevant Group Company, as applicable). If,
after the payment of the relevant indemnification amount made by the
Indemnifying Party to the Claimant in accordance with the above provisions, it
is finally ascertained that such indemnification amount is not due or is lower
than the amount advanced by the Indemnifying Party, then the Claimant shall,
within the following 5 (five) Business Days, return to the Indemnifying Party
such amount, or, as applicable, the difference between the amount advanced by
the Indemnifying Party and the amount to be actually paid.


9.9 No double counting.    Notwithstanding anything to the contrary in this
Agreement, if the Purchaser is entitled to indemnification from Fineldo for a
Loss under more than one provision of this Agreement, the Purchaser shall be
entitled to indemnification only up to the entire amount of the Loss.


Article 10
Miscellaneous Provisions


10.1 Assignment. No third party beneficiaries. Designated Subsidiary.


(a) This Agreement and all of the terms and conditions hereof shall be binding
upon and inure to the benefit of each of the Parties hereto and their respective
successors.


(b)    Neither Party may assign any of its rights, interests or obligations
hereunder without the prior written consent of the other Party and any attempt
to assign this Agreement without such consent shall have no effect, except that
the Purchaser may, at any time, assign any of its rights, interests or
obligations hereunder to any of its Affiliates.

24

--------------------------------------------------------------------------------






(c)    Except as otherwise expressly provided for herein, nothing in this
Agreement shall confer any rights upon any Person which is not a Party or a
successor of any Party to this Agreement.


(d)    Pursuant to article 1401 of the ICC, the Purchaser shall have the right
to designate a Person to become a Party (or an additional Party) to this
Agreement (the “Designated Subsidiary”) and to purchase, and pay for, all or
part of the Fineldo Shares in accordance with the terms hereof, provided that
such designation is made in compliance with the following provisions: (i)
anything in articles 1402 and 1403 of the ICC to the contrary notwithstanding,
any designation pursuant hereto shall be made and communicated to the Seller not
later than five (5) Business Days prior to the Closing Date together with the
written unconditional acceptance of the Designated Subsidiary of the designation
and of all the terms and conditions of this Agreement, including the express
acceptance of the arbitration agreement contained in Section 10.11; (ii) the
Designated Subsidiary shall be a company fully-owned, directly or indirectly, by
the Purchaser; (iii) the Purchaser shall remain jointly and severally obligated
to the Seller in respect of all the Purchaser’s obligation under this Agreement;
and (iv) following the designation to become a Party to this Agreement in lieu
of the Purchaser, any reference made to the Purchaser under this Agreement shall
be deemed to be made to the Designated Subsidiary. Notwithstanding the
designation of the Designated Subsidiary hereunder, the arbitration agreement
contained in Section 10.11 shall continue to apply also to the original
Purchaser.


10.2 Notices. All notices, request, demands or other communications required or
permitted under this Agreement shall be given in writing and delivered
personally or by courier, registered or certified mail, or sent by facsimile, as
follows:
    
if to the Purchaser:


Whirlpool Corporation
2000 North. M-63
Benton Harbor, MI 49022
U.S.A.
Fax: +1(269)923-3722
Attention: Kirsten Hewitt, General Counsel


with copy (which shall not constitute notice) to:
    
Cleary Gottlieb Steen & Hamilton LLP
Via San Paolo 7
20121 Milan
Fax: + 39 02 86984440
Attention: Mr. Roberto Casati and Mr. Roberto Bonsignore
    
if to the Seller:


Fineldo S.p.A.
Via della Scrofa, 64
00186 Roma
Fax: +39 (0)732-259377
Pec: fineldospa@legalmail.it

with a copy (which shall not constitute notice) to :

Gianni, Origoni, Grippo, Cappelli & Partners
Via delle Quattro Fontane, 20
00184 Roma
Fax: + 39 06 4871101
Attention: Mr. Francesco Gianni and Mr. Andrea Aiello


or at such other address and/or telefax number as either Party may hereafter
furnish to the other by written notice, as herein provided.


If personally delivered, such communication shall be deemed delivered upon
actual receipt; if sent by facsimile transmission, such communication shall be
deemed delivered the day of the transmission, or if the transmission is not made
on a Business Day, the first Business Day after transmission (and sender shall
bear the burden of proof of delivery); if sent by courier, such communication

25

--------------------------------------------------------------------------------




shall be deemed delivered upon receipt; and if sent by registered or certified
mail, such communication shall be deemed delivered as of the date of delivery
indicated on the receipt issued by the relevant postal service or, if the
addressee fails or refuses to accept delivery, as of the date of such failure or
refusal.


10.3 Fees and other expenses. Irrespective of whether the Closing shall have
occurred, each of the Purchaser and the Seller shall pay its own Taxes
(including withholding Taxes, which will be borne by the payee), fees, expenses
and disbursements incurred, and/or due, by it in connection with the
negotiation, preparation and implementation of this Agreement, including
(without limitation) any fees and disbursements owing to such Party’s respective
auditors, advisors and legal counsel.


10.4 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties hereto in respect of the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
Parties in respect of the subject matter hereof. For the avoidance of doubt,
this Agreement supersedes the Confidentiality Agreement executed on February 10,
2014 by and between the Purchaser and Fineldo, which is hereby terminated
effective as of the date hereof.


10.5 Confidentiality - Public announcements. The Seller shall keep, and shall
cause its Affiliates, officers, directors, managers, employees and advisors to
keep, secret and confidential this Agreement, and all transactions contemplated
herein, and all of the documents exchanged in accordance with this Agreement,
provided that the Seller shall not be in breach of this undertaking by virtue of
any disclosure required by Law or by any Governmental Authorities (provided that
the Seller shall provide the Purchaser with, to the extent legally and
practically feasible, prompt advance notice of any such requirement and
disclosure), made pursuant to arbitration proceedings hereunder, or if necessary
to enforce performance of this Agreement or any disclosure to the Seller’s
auditors. To the extent legally permissible and practically feasible, Fineldo
shall use its reasonable efforts to procure that advance notice is given to the
Purchaser of any press release, announcement or other disclosure concerning the
execution or delivery of this Agreement, any of the provisions contained herein
and/or the transactions contemplated hereby, which the Target must or intends to
make of which Fineldo is aware. The press release issued upon execution of this
Agreement shall be agreed between the Parties, which shall cooperate as to the
timing and contents of any such press release. Nothing in this Agreement shall
prevent the Purchaser from disclosing this Agreement or its content.


10.6 Amendments in Writing. Waivers. No changes, amendment of, or waiver of any
rights under, this Agreement shall be effective unless made in writing and
signed by the Parties hereto. Except for the cases of forfeiture (decadenza)
expressly provided for by this Agreement, the failure to exercise or any delay
in exercising a right, power or remedy provided by this Agreement or applicable
Law does not impair or constitute a waiver of such right, power or remedy. No
single or partial exercise of any right, power or remedy provided by this
Agreement or by applicable Law shall prevent any further exercise of the same or
of any other right, power or remedy. Any waiver of any right, power or remedy
may be granted subject to such conditions as the grantor may in its sole and
absolute discretion decide. Any such waiver (unless otherwise specified in
writing) shall only be a waiver for the particular purpose for which it was
given. No such waiver shall be deemed to constitute a waiver of the same right,
power or remedy at a future time or as a waiver of any other right, power or
remedy under this Agreement or the Law or a waiver applicable either to other
circumstances involving the same right, power or remedy or to any other term or
condition of this Agreement or the Law.


10.7 Severability. If any non essential provisions of this Agreement is or
becomes invalid, illegal or unenforceable under the Laws of any jurisdiction,
the validity, legality or enforceability of the remaining provisions shall not
in any way be affected or impaired. The Parties shall nevertheless negotiate in
good faith in order to agree the terms of mutually satisfactory provisions,
achieving as closely as possible the same commercial effect, to be substituted
for the provisions so found to be void or unenforceable.


10.8 Further Assurances. The Parties agree to take all actions and execute all
documents as may be reasonably required, necessary, appropriate or advisable in
order to properly and expeditiously carry out this Agreement.


10.9 Long Stop Dates.


(a) Without prejudice to Section 4.1, should the condition precedent set forth
under Section 4.2(i) not have been fulfilled (or waived, to the extent
contemplated herein) for whatever reason on or prior to September 30, 2014, the
Purchaser shall have the right to terminate this Agreement, in which case the
Parties shall be released from all obligations hereunder, and neither Party
shall have any right or claim of any nature whatsoever against the other Parties
as a result thereof, except for any rights and obligations already arisen in
connection with or by virtue of any breach of the terms and conditions of this
Agreement.


(b) Without prejudice to Sections 4.1 and 10.9(A), should the conditions
precedent set forth under Section 4.2 not have been fulfilled (or waived, to the
extent contemplated herein) for whatever reason on or prior to July 31, 2015,
each Party shall have the right to terminate this Agreement, in which case the
Parties shall be released from all obligations hereunder, and neither Party
shall have any right or claim of any nature whatsoever against the other Parties
as a result thereof, except for any rights and obligations already arisen in
connection with or by virtue of any breach of the terms and conditions of this
Agreement.

26

--------------------------------------------------------------------------------






10.10 Applicable Law. This Agreement and the agreements, documents, and
instruments executed hereunder (including the arbitration agreement set forth in
Section 10.11), as well as any pre-contractual liability arising out of or in
connection with this Agreement and its negotiations, shall be governed by, and
construed and interpreted exclusively in accordance with, the substantive Laws
of the Republic of Italy with the exclusion of any conflict-of-laws rules.


10.11 Arbitration.


(a) Any dispute arising, in whole or in part out of, related to, based upon, or
in connection with this Agreement and/or its subject matter, as well as any
pre-contractual liability arising out of or in connection with this Agreement
and its negotiations, shall be finally settled by arbitration under the Rules of
Arbitration of the International Chamber of Commerce (hereinafter, the “Rules”).
There shall be three arbitrators, appointed in accordance with the Rules. The
President of the arbitral tribunal shall be nominated by the co-arbitrators
nominated by the Parties within 30 days from the confirmation or appointment of
the co-arbitrators. Unless otherwise agreed in writing by the Parties, the seat
of the arbitration shall be in Geneva (Switzerland). The proceedings and award
shall be in the English language. The cost of the arbitration, including
attorneys’ fees, shall be assessed by the arbitral tribunal, which will be
required to make such cost allocation with respect to any award issued. Each of
the Parties irrevocably submits to the jurisdiction of the arbitral tribunal and
waives any objection to proceedings with the arbitral tribunal on the ground of
venue or on the ground that proceedings have been brought in an inconvenient
forum. All procedural matters, including the arbitration proceedings, shall be
governed by Italian law.


(b) Without prejudice to the provisions of Section 10.11(a) and to the
jurisdiction of the arbitrators contemplated thereby, the Seller and the
Purchaser hereby submit to the exclusive jurisdiction of any competent court in
Milan (Italy) any legal suit, action or proceeding arising out of or in
connection with this Agreement which may, as a matter of any applicable Law, not
be settled or resolved by arbitration. For the avoidance of doubt, either Party
may seek an interim injunction or ask for urgent relief (misure cautelari) in
any court of competent jurisdiction, it being understood that the Emergency
Arbitrator Provisions of the ICC Rules shall apply.


10.12 Undertakings of the Purchaser with respect to the Claudia Merloni Shares.
In the event that the Purchaser completes the purchase of any of the Claudia
Merloni Shares before the Closing pursuant to the Family SPA (B): (i) the
Purchaser shall not exercise the voting rights attached to any such Claudia
Merloni Shares, nor file any slate of candidates for the appointment of the
board of directors and/or the board of statutory auditors, unless and until the
Closing has occurred; and (ii) should the Closing not occur for whatever reason
by July 31, 2015, or such other long stop date as agreed between the Purchaser
and Fineldo, the Purchaser shall sell such Claudia Merloni Shares within 24
(twenty four) months of July 31, 2015, or such other long stop date.


10.13 Undertakings of the Merloni Directors. The Seller shall procure that the
Merloni Directors shall, and the Merloni Directors shall, (i) comply with the
provisions of Sections 3.3(a)(i) and 3.3(b) and Section 5.2(a)(iii), as the case
may be, which shall apply to them as directors of the Company; and (ii) act, as
directors of the Company, in a manner that is consistent with the contents of
the provisions of Section 6.1(c) and Section 6.1(d) from the date of this
Agreement until (a) the Closing Date, if the Closing takes place on the date of
the Shareholders’ Meeting to be called pursuant to Section 3.3(b), or (b) the
date of the Shareholders’ Meeting to be called pursuant to Section 3.3(b) or of
the shareholders’ meeting to be called pursuant to section 5.2(a)(iii)(5), as
the case may be, if the Closing takes place before the Shareholders’ Meeting to
be called pursuant to Section 3.3(b).”


********
If you agree with the foregoing please return to us a duly executed copy of this
Agreement (including its Annexes and Schedules) initialed on all pages and
signed at the end for your acceptance (as to Ms. Franca Carloni, Mr. Andrea
Merloni, Mr. Aristide Merloni, Ms. Maria Paola Merloni and Ms. Antonella
Merloni, only for the purposes of Sections 3.3(a)(i), 3.3(b), 5.2(a)(iii),
6.1(c), 6.1(d), 10.11 and 10.13 of the Agreement).










/s/ Marc Bitzer____________________            
Whirlpool Corporation


/s/ Gian Oddone Merli_____________    
Fineldo S.p.A.


/s/ Franca Carloni

27

--------------------------------------------------------------------------------






/s/ Antonella Merloni


/s/ Andrea Merloni


/s/ Maria Paola Merloni


/s/ Aristide Merloni







28

--------------------------------------------------------------------------------




Schedule 1.1(a)(i)
Calculation Rules




Capitalized terms not otherwise defined herein shall have the same meaning as in
the Share Purchase Agreement between Whirlpool Corporation and Fineldo S.p.A.
(the “Agreement”), to which this Schedule is attached. All amounts stated in
this Schedule are stated in Euro.


1.
Calculation of Net Financial Debt



The “Net Financial Debt” shall be equal to the result of the following
calculation:


Banks and other short-term loans and borrowings (+)
Medium and long-term loans and borrowings (+)
Total debt
Cash and cash equivalents (-)
 Net Financial Debt



Each of the 3 balance sheet accounts listed above shall be calculated on a
consolidated basis for the Group Companies and shall be defined and calculated
consistently with the accounts bearing the same name in (x) the consolidated
statement of financial position at December 31, 2013 included in the
Consolidated Financial Statements and (y) the consolidated balance sheet for the
period ended March 31, 2014 included in the Q1 Interim Report.


2.
Calculation of Net Working Capital



The “Net Working Capital” shall be equal to the result of the following
calculation:


Trade receivables (+)
Inventories (+)
Trade payables (-)
 Net Working Capital



Each of the 3 balance sheet accounts listed above shall be calculated on a
consolidated basis for the Group Companies and shall be defined and calculated
consistently with the accounts bearing the same name in (x) the consolidated
statement of financial position at December 31, 2013 included in the
Consolidated Financial Statements and (y) the consolidated balance sheet for the
period ended March 31, 2014 included in the Q1 Interim Report.


3.
Sample calculation of Adjustment Amount



Below is - for illustrative purposes only - a calculation of the Adjustment
Amount pursuant to Section 2.3(b) of the Agreement, prepared on the basis of the
Reference Closing Average Net Financial Debt and examples of the Closing Average
Net Financial Debt, the Reference Closing Average Net Working Capital and the
Closing Average Net Working Capital.



29

--------------------------------------------------------------------------------




Amounts in EUR millions
 
 
 
 
Reference Closing Average Net Financial Debt
(A)
Closing Average Net Financial Debt (Example)
(B)
Impact on Provisional Purchase Price
Banks and other short-term loans and borrowings (+)
424.0
 
 
Medium and long-term loans and borrowings (+)
304.0
 
 
Total debt
728.0
 
 
Cash and cash equivalents (-)
101.0
 
 
Net Financial Debt
627.0
650.0 (example)
  -23.0 (example)
 
 
 
 
 
Reference Closing Average Net Working Capital (Example)
(C)
Closing Average Net Working Capital (Example)
(D)
Impact on Provisional Purchase Price
Trade receivables (+)
 
 
 
Inventories (+)
 
 
 
Trade payables (-)
 
 
 
Net Working Capital
60.0 (example)
71.7 (example)
+11.7 (example)





Adjustment Amount (gross) = (A) - (B) - (C) + (D)
  -11.3 (example) 
Deductible
 
 
 + / - 10.0
Adjustment Amount (net)
- 1.3








30

--------------------------------------------------------------------------------




Schedule 1.1(a)(ii)
Index of Data Room Documents





31

--------------------------------------------------------------------------------






Schedule 1.1(a)(iii)
DVD containing copy of the Data Room Documents

32

--------------------------------------------------------------------------------






Schedule 3.3(a)(i)
Form of resignation of director
To:
Indesit Company S.p.A.
Viale Aristide Merloni 47
60044 Fabriano
(Ancona)


To the attention of the Board of Directors


To the attention of the Chairman of the Board of Statutory Auditors


By registered letter sent in advance via e-mail


[place], [date]
Re: Resignation from the office of director of Indesit Company S.p.A.


Dear Sirs,
I hereby irrevocably and unconditionally resign from the office of member of the
board of directors of Indesit Company S.p.A. (the “Company”), effective as of
the date of closing of the acquisition, by Whirlpool Corporation or one of its
subsidiaries, of the shareholding in the Company held by Fineldo S.p.A.
I hereby confirm that the Company does not owe me any compensation or
indemnification or any other sum in connection with the exercise or termination
of my office or for any other reason, and I hereby irrevocably and
unconditionally waive any rights or claims vis-à-vis the Company for the
termination of my office or any other reason.


Yours faithfully,
_______________________    
[]

33

--------------------------------------------------------------------------------




Schedule 3.3(a)(ii)
Form of resignation of statutory auditor


To:
Indesit Company S.p.A.
Viale Aristide Merloni 47
60044 Fabriano
(Ancona)


To the attention of the Board of Statutory Auditors


To the attention of the Board of Directors


By registered letter sent in advance via e-mail




[place], [date]


Re: Resignation from the office of [alternate / standing] statutory auditor of
Indesit Company S.p.A.


Dear Sirs,
I hereby irrevocably and unconditionally resign from the office of [alternate /
standing] member of the board of Statutory Auditors of Indesit Company S.p.A.
(the “Company”), effective as of the date of closing of the acquisition, by
Whirlpool Corporation or one of its subsidiaries, of the shareholding in the
Company held by Fineldo S.p.A.
I hereby confirm that the Company does not owe me any compensation or
indemnification or any other sum in connection with the exercise or termination
of my office or for any other reason, and I hereby irrevocably and
unconditionally waive any rights or claims vis-à-vis the Company for the
termination of my office or any other reason.


Yours faithfully,
_______________________    
[]





34

--------------------------------------------------------------------------------




Schedule 3.5


Form of Escrow Agreement


ESCROW AGREEMENT
This Escrow Agreement (this “Agreement”), is made on [], 2014, by and among:


1)
FINELDO S.P.A., a company incorporated under the laws of Italy and having its
registered office at Via della Scrofa, no. 64, Rome, Italy, registered in the
Register of Enterprises of Rome under no., and Tax code no., 01549810420
(“Fineldo”), represented herein by Mr. [•], duly authorized to execute this
Agreement pursuant to [•];



2)
[PURCHASER], a company incorporated under the laws of [•] and having its
registered office at [•], registered in the Register of Enterprises of [•] under
no., and [•] Tax code no., [•] (the “Purchaser”), represented herein by Mr. [•],
duly authorized to execute this Agreement pursuant to [•]; and



3)
[BANK ACTING AS ESCROW AGENT], a company incorporated under the laws of [Italy]
and having its registered office at [•], registered in the Register of
Enterprises of [•] under no., and [•] Tax code no., [•] (the “Escrow Agent”),
represented herein by Mr. [•], duly authorized to execute this Agreement
pursuant to [•].



(Fineldo, the Purchaser, and the Escrow Agent are herein, collectively, referred
to also as the “Parties” and, individually, as a “Party.”)
WHEREAS
A.
On July [•], 2014, [the Purchaser] / [Whirlpool Corporation, a company
incorporated under the laws of Delaware and having its principal place of
business at 2000 N. M-63 Benton Harbor, MI 49085 (USA) (“Whirlpool”)] and
Fineldo entered into a share purchase agreement (the “SPA”), pursuant to which,
subject to the terms and conditions set forth in the SPA, Fineldo undertook to
sell to the Purchaser, and the Purchaser undertook to purchase from Fineldo, on
the Closing Date, no. 48,810,000 ordinary shares of the Target.

B.
[On [date], 2014, [Whirlpool], pursuant to Section 10.1(d) of the SPA,
designated the Purchaser as the purchaser of the Target Shares under the SPA and
by virtue of such designation (and the Purchaser’s acceptance thereof) the
Purchaser acquired all rights and assumed all duties and obligations of
[Whirlpool] arising under or in connection with the SPA.]

C.
Under Section 3.5 of the SPA, Fineldo and the Purchaser have undertaken to enter
into an escrow agreement with the Escrow Agent, pursuant to which on the Closing
Date a portion of the Purchase Price amounting to Euro 53,691,000 (fifty-three
million and six hundred and ninety-one thousand) (the “Escrow Amount”) shall be
put in escrow with the Escrow Agent in order to secure Fineldo’s payment
obligations to the Purchaser under Sections 9.1 and 9.7of the SPA.

D.
The Escrow Amount shall be held in the Escrow Account (as defined below) by the
Escrow Agent in accordance with the terms of this Agreement from the Closing
Date until the release of the Escrow Fund (as defined below) in accordance with
this Agreement.

E.
The Escrow Agent is aware of the terms and conditions of the SPA, a copy of
which has been delivered to it prior to the execution of this Agreement, and is
willing to act as escrow agent upon the terms and subject to the conditions set
forth herein.



NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, which form substantial part of this Agreement, the Parties
agree as follows:


1.Definitions. In this Agreement, the following terms shall have the following
meanings:


a.
“Business Day” means any calendar day other than Saturday, Sunday and any other
day on which credit institutions are authorized or required to close in Milan
(Italy) or New York City (U.S.A.);



b.
“Cash Equivalents”: means: (i) certificates of deposit maturing within 3 months
after the relevant date of calculation and issued by a bank of international
standing having a Standard & Poor's rating of BBB or higher; (ii) any investment
in marketable debt obligations issued or guaranteed by the governments of any
member of the European Community with a credit rating by Standard & Poor's of
BBB or higher or by an instrumentality


35

--------------------------------------------------------------------------------




or agency of any of them having an equivalent credit rating, maturing within 3
months after the relevant date of calculation and not convertible into or
exchangeable for any other security; (iii) any investment in money market funds
that (a) have a Standard & Poor's credit rating of A or higher, (b) invest
substantially all their assets in securities of the types described in clauses
(i) and/or (ii) above, and (c) can be turned into cash on not more than 30 days'
notice; in each case, denominated in Euros; and


c.
“Escrow Fund” means, at any time, all funds in the Escrow Account at such time.



Capitalized terms used in this Agreement (including in the preamble) without
being otherwise defined herein shall have the respective meanings assigned to
them in the SPA.


2.Appointment. The Escrow Agent is hereby appointed by Fineldo and the Purchaser
as escrow agent for the Escrow Amount and hereby accepts its appointment and
agrees to act as such pursuant to this Agreement for both Fineldo and the
Purchaser.


3.Escrow Account. Prior to the Closing Date, the Purchaser shall open an escrow
account at the Escrow Agent in the name of the Purchaser (the “Escrow Account”).


4.Deposit at Closing. On the Closing Date, as part of the Closing, the Purchaser
shall deposit the Escrow Amount in the Escrow Account, subject to and in
accordance with the terms and conditions of the SPA. Immediately thereafter, the
Escrow Agent shall acknowledge receipt and deposit of the Escrow Amount by
delivering to each of the Purchaser and Fineldo a notice in the form attached
hereto as Schedule 4.


5.Escrow Fund. The Escrow Fund shall be the sole property of the Purchaser
subject to the terms and conditions of this Agreement. The Escrow Fund shall
remain in the Escrow Account and may be released or transferred from it only in
accordance with the provisions of this Agreement.


6.Release of Escrow Fund. The Escrow Fund shall be released by the Escrow Agent,
in all or in part and in one or more instances, only in accordance with the
following provisions:


a.
On the second Business Day following the receipt by the Escrow Agent of:



i.
joint written instructions from Fineldo and the Purchaser in the form of
Schedule 6.a.i (the “Joint Instructions”); or



ii.
a release and payment request from the Purchaser in the form of Schedule 6.a.ii
(the “Release Request”) enclosing the copy of (x) a final award issued by an
arbitral tribunal pursuant to Section 10.11(a) of the SPA or (y) a provisionally
enforceable or final court decision issued by a court pursuant to Section
10.11(b) of the SPA, in each case ordering an amount to be paid by Fineldo to
the Purchaser (or any Group Company) pursuant to Article 9 of the SPA (it being
understood and agreed that the Escrow Agent shall adhere to, and accept, any
such arbitral award or court decision as if the Escrow Agent were a party to the
relevant arbitral or judicial proceedings and such award or decision were issued
also towards the Escrow Agent), the Escrow Agent shall release and transfer to
the Purchaser (or a Group Company) and/or Fineldo, as applicable, (the relevant
portion of) the Escrow Fund as respectively indicated in the Joint Instructions
or the Release Request.



b.
On the second Business Day following the Final Release Date (as defined below),
the Escrow Agent shall release and transfer to Fineldo an amount equal to the
entire Escrow Fund, unless as of such date one or more Notices of Claim
delivered by the Purchaser to Fineldo - which Notices of Claim shall be
delivered in copy also to the Escrow Agent - pursuant to Section 9.3 and/or
9.8(a) of the SPA requesting indemnification or payment from Fineldo pursuant to
Article 9 of the SPA are still pending, in which case (and only in such case)
the amount to be released and transferred to Fineldo from the Escrow Account
shall be equal to the difference, if positive, between (i) the Escrow Fund as of
the Final Release Date and (ii) the aggregate amount of such Losses for which
the Purchaser requested indemnification pursuant to Article 9 of the SPA in the
relevant pending Notice(s) of Claim (the “Disputed Amount”). The Disputed Amount
shall be calculated by the Purchaser and notified to Fineldo and the Escrow
Agent by adding the relevant amounts of all such Notices of Claim.



c.
For the purposes hereof, the “Final Release Date” shall mean the 5th anniversary
of the Closing Date, provided, however, that in case the Purchaser notifies the
Escrow Agent that, as of a date falling not more than 15 (fifteen) Business Days
before the Final Release Date, one or more Litigations and Claims involving any
Group Company


36

--------------------------------------------------------------------------------




is still pending that may give rise to an indemnification obligation of Fineldo
pursuant to the Relevant Proceeding Special Indemnity set forth in Section 9.7
of the SPA, the Final Release Date shall be postponed until the 60th Business
Day following the date of final resolution of such Litigations and Claims, as
notified by the Purchaser to the Escrow Agent.


d.
For the avoidance of doubt, for the purposes of this Clause 6 a Notice of Claim
delivered by the Purchaser under the SPA shall be deemed pending until the claim
set forth therein is resolved either by way of written agreement between the
Purchaser and Fineldo or through a final arbitration award or court decision
rendered pursuant to Section 10.11 of the SPA.





7.Investment of Escrow Amount. Immediately after the deposit by the Purchaser of
the Escrow Amount in the Escrow Account pursuant to Clause 4 hereof, the Escrow
Agent shall invest the Escrow Amount in Cash Equivalents, pursuant to the
indications communicated in writing by the Purchaser.
The investments shall be subject to prompt liquidation whenever necessary in
order to release in whole or in part payments from the Escrow Account pursuant
to Clause 6 hereof. Returns earned in respect of the Escrow Fund shall accrue to
the Escrow Fund.


8.Escrow Agent’s fee. The Escrow Agent’s fee for its services as escrow agent
pursuant to this Agreement shall be equal to a total amount of [] per annum
(starting from the Closing Date) to be paid for the entire duration of this
Agreement (it being agreed and understood that, for any non-full year of
duration of this Agreement, such yearly amount shall be calculated or on a
pro-rata basis in relation to such non-full year). Such fee shall be payable to
the Escrow Agent as follows: [] and shall be borne and paid on equal basis
(50-50) by the Purchaser and Fineldo, which shall be severally and not jointly
liable therefor.


9.Certain duties and rights of Escrow Agent. The Escrow Agent:


a.
shall execute all payments from the Escrow Account contemplated by this
Agreement by wire transfer in immediately available funds to the bank accounts
designated by or on behalf of the receiving party on the date specifically set
forth in this Agreement or, if not indicated, as soon as practically possible;



b.
shall not follow, or otherwise take any action in compliance with notices,
instructions, claims or demands from any other Party that conflict with any of
the provisions of this Agreement;



c.
shall be under the duty to give the Escrow Fund held by it hereunder the same
degree of care that it gives to its own property. The Escrow Agent does not have
any interest in the Escrow Amount but is serving as escrow holder only and
having only possession or detention of the Escrow Fund;



d.
shall send statements containing details of the Escrow Fund to each of Fineldo
and the Purchaser on a bi-monthly basis or otherwise as Fineldo and the
Purchaser may agree and jointly communicate in writing to the Escrow Agent;



e.
shall not make any deductions from the Escrow Account by virtue of any right of
set-off or claim which it may have against Fineldo or the Purchaser;



f.
shall not be responsible or liable for any Losses suffered by Fineldo or the
Purchaser as a result of any breach by Fineldo or the Purchaser of its
respective obligations under this Agreement; and



g.
may rely on any notice or other document or information believed by it to be
genuine and correct and to have been signed or communicated by the person by
whom it purports to be signed or communicated and the Escrow Agent shall not be
liable for the consequences of such reliance and shall have no obligation to
verify that the facts or matters stated therein are true and correct. All
releases of any part or parts of the Escrow Fund or any payments by the Escrow
Agent made in response to any Joint Instructions or Release Request which on its
face appears to be made in accordance with the terms of this Agreement shall be
deemed a valid payment for all purposes of this Agreement and shall discharge
the Escrow Agent from its liability under this Agreement to the extent of such
payment and the Escrow Agent shall not be concerned (x) to enquire or verify
whether the persons by whom such Joint Instructions or Release Request are given
are entitled or authorized to give such instructions or request or are in fact
the persons who such persons purport to be or (y) to see the application of any
such payment.


37

--------------------------------------------------------------------------------






10.Resignation or removal of Escrow Agent. The Escrow Agent shall have the right
to resign from its appointment hereunder upon a []-day notice delivered to
Fineldo and the Purchaser. During such []-day period:


a.
Fineldo and the Purchaser shall negotiate in order to appoint a successor escrow
agent; and



b.
the Escrow Agent shall continue holding the Escrow Fund in the Escrow Account
until a new escrow agent has been appointed.

If a successor escrow agent is not appointed by the end of the above []-day
period, then the most diligent party between Fineldo and the Purchaser may apply
to the President of the Court of Milan for the appointment of a successor escrow
agent (in which case the Escrow Agent shall continue holding the Escrow Fund
also after expiration of the above []-day period until a new escrow agent has
been appointed).
Fineldo and the Purchaser may remove the Escrow Agent, according to article 1726
of the Italian Civil Code, solely by giving to the Escrow Agent joint written
instructions thereof. Such removal shall be effective upon delivery of the
Escrow Fund to the successor escrow agent designated in writing by Fineldo and
the Purchaser, the Escrow Agent being thereupon discharged from all obligations
under this Agreement.
The Escrow Agent shall deliver the Escrow Amount to the successor escrow agent
without unreasonable delay after receiving the notice from Fineldo and the
Purchaser of designation of such successor escrow agent.


11.Notices. Any notice, communication or instruction required or permitted to be
given under this Agreement to any of the Parties shall be made in writing, in
the English language or shall be accompanied by a certified English translation
and shall be delivered in person against acknowledgement of receipt, by
facsimile, by PDF file attached to an email or by mail, registered mail, return
receipt requested addressed to:


•
If to Fineldo:

[]
with a copy (which shall not constitute notice) to:
[]
•
If to the Purchaser:

[]
with a copy (which shall not constitute notice) to:
[]
•
If to the Escrow Agent:

[]
or any other address of which written notice has been given to the other Parties
in accordance with this Clause.
If personally delivered, such communication shall be deemed delivered upon
actual receipt; if sent by facsimile transmission, such communication shall be
deemed delivered the day of the transmission or, if the transmission is not made
on a Business Day, the first Business Day after transmission (and sender shall
bear the burden of proof of delivery); if sent by overnight courier, such
communication shall be deemed delivered upon receipt; if sent by email, upon
confirmation of delivery; and if sent by registered or certified mail, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.


12.Confidentiality. The Parties shall not disclose, and shall cause their
respective directors, officers, employees, affiliates and other representatives
not to disclose, the contents of this Agreement and the SPA, the transactions
contemplated thereby, or any negotiations or possible proceedings in relation
thereto, to any third party and shall not use, and shall cause their respective
directors, officers, employees, affiliates and other representatives not to use,
such contents, transactions, negotiations or proceedings

38

--------------------------------------------------------------------------------




for any purpose other than the implementation and consummation of this
Agreement, except as required by any mandatory laws, administrative processes or
applicable stock exchange rules.


13.Assignment. This Agreement shall be binding upon and inure solely to the
benefit of the Parties and their respective successors and permitted assigns,
heirs, administrators and representatives, and shall not be enforceable by or
inure to the benefit of any third party. Except as expressly provided herein, no
Party may assign any of its rights or obligations under this Agreement without
the prior written consent of the other parties, and any purported assignment
without such consent shall be void, except that the Purchaser may, at any time,
assign any of its rights, interests or obligations hereunder to any of its
Affiliates.


14.Termination. This Agreement shall terminate automatically on the due release
of the whole Escrow Fund pursuant to the provisions of this Agreement.
Notwithstanding the aforesaid, this Clause 14 and Clauses 12, 15, and 16 hereof
shall survive the termination of this Agreement.


15.Governing law. This Escrow Agreement, and the documents and instruments
executed hereunder, shall be governed by, and implemented, construed and
interpreted in accordance with the substantive laws of Italy (with the exclusion
of any conflict-of-laws rules).


16.Jurisdiction. Any dispute between the Parties hereto, arising out of or in
connection with this Agreement, including its validity, implementation,
interpretation, termination or enforcement, shall be submitted to the exclusive
jurisdiction of any competent court in Milan (Italy).


17.Amendments. Any modification of or amendment to this Agreement shall be valid
only if made in a writing signed by the Parties referring specifically to this
Agreement and stating the Parties’ intention to modify or amend the same.


18.Schedules. The following Schedules are an integral part of this Agreement:


a.
Schedule 4: Form of Notice from Escrow Agent at Closing;



b.
Schedule 6.a.i: Form of Joint Written Instructions;



c.
Schedule 6.a.ii.: Form of Release Request.



[IN WITNESS WHEREOF, the Parties have executed this Agreement, in [] original
counterparts, as of the day and year first above written.


PURCHASER


_________________




FINELDO


__________________




ESCROW AGENT


_________________ ]











39

--------------------------------------------------------------------------------




Schedule 4
Form of notice from the Escrow Agent
pursuant to Clause 4 of the Agreement


[LETTERHEAD OF ESCROW AGENT]




[Date]


Fineldo S.p.A.
[]
Attention: []
Fax: []


[Purchaser]
[]
Attention: []
Fax: []




ESCROW AGREEMENT DATED [•]




Dear Sirs:


In accordance with Clause 4 of the Escrow Agreement dated [•], among Fineldo
S.p.A., [Purchaser], and [Escrow Agent] (the “Agreement”), we hereby acknowledge
and confirm that, on the date hereof, the Purchaser has deposited the entire
Escrow Amount in the Escrow Account with us.


Capitalized terms used herein have the respective meanings assigned to them in
the Agreement.


Yours sincerely,


[ESCROW AGENT]                    




By: _______________________            
Name:                            
Title:                            



40

--------------------------------------------------------------------------------




Schedule 6.a.i.
Form of Joint Instructions
pursuant to Clause 6.a.i. of the Escrow Agreement
[Date]
[Name and address of Escrow Agent]
Attention: [•]
Facsimile: [•]


ESCROW AGREEMENT DATED [•]
JOINT INSTRUCTIONS FOR RELEASE AND PAYMENT




Dear Sirs:


In accordance with Clause 6.a.i. of the Escrow Agreement dated [•] among Fineldo
S.p.A., [Purchaser], and [Escrow Agent] (the “Agreement”), we hereby jointly
instruct you to release and transfer to [•] as soon as practically possible, and
in any event within [two] Business Days, the amount of € [•] ([•]) from the
Escrow Fund currently deposited into the Escrow Account by wire transfer for
same day value and in immediately available funds to the bank account no. [•] in
the name of [•] at [Bank], IBAN [•].


Capitalized terms used herein have the respective meanings assigned to them in
the Agreement.


Yours sincerely,


Fineldo S.p.A.                        [Purchaser]




By: _______________________            By: _______________________
Name:                        Name:
Title:                        Title:

41

--------------------------------------------------------------------------------




Schedule 6.a.ii.
Form of Release Request
pursuant to Clause 6.a.ii. of the Escrow Agreement
[LETTERHEAD OF PURCHASER]
[Date]
[Name and address of Escrow Agent]
Attention: [•]
Facsimile: [•]




Copy to:


Fineldo
[Name and address]
Attention: [•]
Facsimile: [•]


ESCROW AGREEMENT DATED [•]
RELEASE REQUEST


Dear Sirs:


Pursuant to Clause 6.a.ii. of the Escrow Agreement dated [•] among Fineldo
S.p.A., [Purchaser], and [Escrow Agent] (the “Agreement”), we hereby instruct
you to release and transfer to [Purchaser] / [Group Company] as soon as
practically possible, and in any event within [two] Business Days, the amount of
€ [•] ([•]) from the Escrow Fund currently deposited into the Escrow Account by
wire transfer for same day value and in immediately available funds to the bank
account no. [•] in the name of [•] at [Bank], IBAN [•].


In accordance with Clause 6.a.ii. of the Escrow Agreement, we hereby enclose
copy of the [arbitral award] / [court decision] issued by [•] on [•] ordering
the amount of Euro [] to be paid by Fineldo to [Purchaser] / [Group Company]
pursuant to Article [9] of the SPA.


Capitalized terms used herein have the respective meanings assigned to them in
the Agreement.


Yours sincerely,


[Purchaser]


By: _______________________            
Name:                            
Title:                            


Enc./



42

--------------------------------------------------------------------------------




Schedule 5.2(a)(iii)(3)


Form of resignation of director


To:
Indesit Company S.p.A.
Viale Aristide Merloni 47
60044 Fabriano
(Ancona)


To the attention of the Board of Directors


To the attention of the Chairman of the Board of Statutory Auditors


By registered letter sent in advance via e-mail


[place], [date]
Re: Resignation from the office of director of Indesit Company S.p.A.


Dear Sirs,
I hereby irrevocably and unconditionally resign from the office of member of the
board of directors of Indesit Company S.p.A. (the “Company”), effective as of
the date of the shareholders’ meeting of the Company that [has been / will be]
called on the date hereof for the replacement of the board of directors [and the
board of statutory auditors] of the Company.
I hereby confirm that the Company does not owe me any compensation or
indemnification or any other sum in connection with the exercise or termination
of my office or for any other reason, and I hereby irrevocably and
unconditionally waive any rights or claims vis-à-vis the Company for the
termination of my office or any other reason.


Yours faithfully,
_______________________    
[]



43

--------------------------------------------------------------------------------




Schedule 5.2(a)(iii)(4)


Form of resignation of statutory auditor


To:
Indesit Company S.p.A.
Viale Aristide Merloni 47
60044 Fabriano
(Ancona)


To the attention of the Board of Statutory Auditors


To the attention of the Board of Directors


By registered letter sent in advance via e-mail




[place], [date]


Re: Resignation from the office of [alternate / standing] statutory auditor of
Indesit Company S.p.A.


Dear Sirs,
I hereby irrevocably and unconditionally resign from the office of [alternate /
standing] member of the board of Statutory Auditors of Indesit Company S.p.A.
(the “Company”), effective as of the date of the shareholders’ meeting of the
Company that [has been / will be] called on the date hereof for the replacement
of the board of directors [and the board of statutory auditors] of the Company.
I hereby confirm that the Company does not owe me any compensation or
indemnification or any other sum in connection with the exercise or termination
of my office or for any other reason, and I hereby irrevocably and
unconditionally waive any rights or claims vis-à-vis the Company for the
termination of my office or any other reason.


Yours faithfully,
_______________________    
[]











44

--------------------------------------------------------------------------------




Schedule 7.5.2(c)
Average Net Debt Statement


Please refer to document no. 4.1.51 contained in the Data Room Documents.





45